Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-26 were previously pending and subject to the non-final office action mailed December 21st, 2021. In the Response, submitted May 23rd, 2022, claims 1-12 and 15-25 were amended.  Therefore, claims 1-26 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on May 23rd, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 10-16 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-26 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 28 of this final office action. 
	On page 11 of the Response, the Applicant argues “In contrast to Applicant’s invention according to amended claim 1, Lievens does not teach a single enrollment for a customer to select a default or preferred receiving agent location that is applied across a plurality of carriers. Instead, the system according to Lievens would require a customer to specify a preferred receiving agent location for each and every carrier”. The Examiner notes that Lievens teaches a system that is configured to facilitate the delivery of a parcel from an origin location to an attended delivery/pickup location that is specified by a user as being a primary or alternative delivery/pickup location (“system (which a user may, for example, access via the Internet) may be configured to display respective graphical representations of a plurality of attended delivery/pickup locations on a map […] For example, the user may select: (1) a first of the attended delivery/pickup locations as a primary attended delivery/pickup location that the logistics provider should deliver any of the user's parcels to, if the attended delivery/pickup location is available” ¶ [0054]). Further, “the system may facilitate the delivery of the parcel via any suitable common carrier or other logistics provider, etc” (¶ [0043]). As such, the system of Lievens enables a user to select a primary/default delivery/pickup location as a delivery destination, and they system may utilize any suitable common carrier or logistics provider to handle the delivery. 

	On pages 11-12 of the Response, the Applicant argues “Lievens fails to disclose or suggest the feature of “a single enrollment for one of the plurality of receiving agent location […] and carried by the plurality of carriers” […] Lievens discloses […] multiple enrollments for a plurality of carriers, rather than a single enrollment as provided for by Applicant’s invention”. The Examiner notes that each of the attended delivery/pickup locations may be provided with a client computer (¶ [0108]) and the system is adapted to allow users (such as each of the attended delivery/pickup locations) to define various attributes associated with each particular delivery/pickup location. For example, each delivery/pickup location may define hours of operation and which particular items may be delivered to/stored at the location (¶ [0112] - ¶ [0114]). As noted above, “the system may facilitate the delivery of the parcel via any suitable common carrier or other logistics provider, etc” (¶ [0043]). Accordingly, each delivery/pickup location may define various attributes associated with their respective location within the system (equivalent to a single enrollment), such that the system may facilitate a delivery (with respect to the various attributes associated with each delivery/pickup location) utilizing any suitable common carrier. 

	On page 12 of the Response, the Applicant argues “Lievens fails to disclose or suggest the feature of “enabling the vendor module to transmit to one of the plurality of vendor data system during a goods ordering process…the preferred one of the plurality of receiving agent locations stored in the database for the one of the plurality of customers” […] Myrick fails to disclose or suggest” the same. The Examiner submits that Myrick teaches that customers may download a web browser enhancement tool onto a computing device and interact with the tool in order to enroll/register as an ADL customer and may be presented with a list of authorized ADLs (Alternate Delivery Locations) from which the customers may select a preferred ADL (¶ [0011]). The customer selection of a preferred ADL is then recorded in the ATS database (¶ [0029]). Further, the customer may interact with a shipper/seller/retailer e-commerce website interface to submit a purchase order, where the system web browser enhancement tool may then automatically provide the shipping information (including the indicated preferred ADL) to the e-commerce website interface and automatically fill out the ship-to form fields; equivalent to a vendor module having data communication interfaces with a plurality of vendor data system of a plurality of vendors selling goods, the data communication interfaces in communication with the database and enabling the vendor module to transmit to one of the plurality of vendor data systems during a good ordering process of the one of the vendor data system that preferred one of the plurality of receiving agent locations stored in the database for the one of the plurality of customers.

	On page 13 of the Response, the Applicant asserts that “none of Lievens, Myrick, and Tuttrup, individual or in combination disclose or suggest” the features of amended claims 2, 4, and 5. In view of the amendments to the claims, the Examiner has set forth an amended § 103 rejection for claims 1-26 that may be found starting on page 28 herein. 

	On pages 14-15 of the Response, the Applicant submits arguments with regard to claim 14 that are substantially similar to the arguments presented on pages 11-12 with regard to claim 1. Accordingly, the Examiner’s notes and responses submitted above with regards to the arguments for claim 1 presented on pages 11-12 of the Applicant’s Response are relevant to the arguments presented on pages 14-15 of the Applicant’s Response regarding claim 14. 

	On pages 15-16 of the Response, the Applicant asserts that “none of Lievens, Myrick, and Tuttrup, individual or in combination disclose or suggest” the features of amended claims 15, 17, and 18. In view of the amendments to the claims, the Examiner has set forth an amended § 103 rejection for claims 1-26 that may be found starting on page 28 herein. 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 16-25 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-26 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 18 of this final office action. 
	On page 17 of the Response, the Applicant argues “the Office makes no assertion of what the Applicant has invented. Thus, the Office has failed to establish a proper prima facie rejection under §10 on this basis alone”. The Examiner notes that in Step 1 of the §101 analysis presented in the Non-Final Office Action mailed December 21st, 2021, it established that claims 1-26 are directed to a system (i.e. a machine). Further, the Examiner identified and discussed in the Step 2A Prong One analysis each and every limitation of the claimed invention that is considered to recite an abstract. Furthermore, the Examiner identified and discussed in the Step 2A Prong Two analysis each and every additional element of the claimed invention. Accordingly, the Examiner recognized that the claimed invention is directed towards a system and discussed each and every limitation of the Applicant’s claimed invention in order to identify the recited abstract ideas and additional elements.

	On page 17 of the Response, the Applicant argues “The office has also failed to establish a BRI for any of the applicant’s pending claims. The sole reference to BRI in the Office Action, found on p. 2, does not establish or otherwise state what the BRI is for any claim, but rather simply concludes that “Claims 1-26 recites steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity […]  Thus, the Office has failed to establish a prima facie rejection under § 101 on this basis alone”. 

	The Examiner notes “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification” (MPEP 2111)) and “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification” (see MPEP 2111.01(I)). Accordingly, as the Examiner submitted on p. 2 of the Non-Final Office Action mailed December 21st,2021, claims 1-26 were considered under their broadest reasonable interpretations and found to recite concepts of certain methods of organizing human activity. The Applicant admits that “The Office goes on for many subsequent pages to list elements of the claims and describe each as “directed towards” various abstract concepts” (p. 18 of the Response). Therefore, by the Applicant’s own admission, the Non-Final Office Action clearly indicates which claim limitations have been identified as reciting an abstract idea under their broadest reasonable interpretation. 

	On page 18 of the Response, the Applicant further submits “The Office’s failure to identify the BRI for numerous claim elements individually and in combination prevent the Applicant from adequately responding to the Office’s rejection”. As discussed above, the prior Non-Final Office Action clearly indicates, under the Step 2A Prong One analysis, which claim limitations have been identified as reciting an abstract idea under their broadest reasonable interpretation. Further, the previously submitted Step 2A Prong Two analysis indicates which claim elements are considered to be additional elements given their broadest reasonable interpretation consistent with the specification. 

	On page 20 of the Response, the Applicant argues that the claims do not recite matter that falls into the three enumerated groupings as the claims recite a plurality of elements including a secure database comprising data structure for storing data, a first processor executing an enrollment module in communication with the database, a second processor executing a receiving agent location enrollment module in communication with a database, a vendor module having data communication interfaces with a plurality of vendor data systems, and a data communication system for consolidating carrier delivery of parcels. The Applicant argues “Looking at these claimed elements […] the claim does not recite any mathematical concepts. Additionally, the claim’s elements do not recite any mental process […] Finally, the claim’s elements do not recite a method of organizing human activity. Although the claim may in part involve… the claim does not recite: fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. ” (p. 20 of the Response). 
	The Examiner respectfully disagrees that the amended claims do not recite an abstract idea. Although the claim recites a plurality of computer components, as noted above, the claims are found to recite limitations that recite, at least, certain methods of organizing human activity. Claim 1 recites limitations, under broadest reasonable interpretation, that are directed towards enabling a plurality of customers to enroll with a system wherein they select a preferred receiving agent location, storing the enrollment information associated with the plurality of customers, enabling a plurality of receiving agent locations to enroll to the system for receiving parcel shipments on behalf of the customers, communicating with vendors to indicate the preferred receiving agent locations for each customer during a goods ordering process, and consolidating carrier delivery of the parcels to the preferred receiving agent locations indicated by the customers. Such claimed features for managing and handling the delivery of a customer parcels (as a result of a goods ordering process) to a particular delivery location indicated by each customer does not merely involve a commercial interaction, but recites a commercial interaction in the form a business relations and sales activities (see MPEP 2106.04 (a)(2)(II)).  Further, the Applicant’s Specification discloses “a customer 210a or 210b accesses a website or app of one of the ecommerce vendors 230a-b […] to select goods for purchase and shipment […] the customer 210a may allow the delivery location for the parcel to be that earlier selected as a default for one of locations 220a or 220b, or may select a new location from the customer's selected sublist of locations 220a-b” (¶ [0079]). This disclosure provides further details of the commercial interaction (a customer selecting goods for purchase/shipment and delivering the goods to a delivery location earlier selected as a default) that is reflected in the claims. Accordingly, claims 1-26 are found to recite an abstract idea under the Step 2A Prong One analysis. 

	On page 22 of the Response, the Applicant submits “The additional limitations of Applicant’s invention according to claim 1 provide prescribed functionality directly related to overcoming the technical problem of disparate carrier and ecommerce vendor data systems lacking a common data and shipped parcel transport management integration solution […] This improvement to performance of existing vendor and carrier data system addresses technical shortcomings. The prior systems lacked data integration […] and the prior system provided no means to change the preferred receiving agent location across all vendors, carriers and customers […] Notably, and advantageously, the selective consolidation of parcels does not require the common carrier data system to be part of the claimed data communication system, such linking of existing common carrier data system with the inventive data communication system is optional […]”.
	The Examiner respectfully disagrees that the claims recite additional elements that integrate the judicial exception into a practical application. Although Applicant argues that the claimed invention is directed to overcoming a technical problem of disparate carrier and ecommerce vendors lacking a common data and shipped management integration solution, the claims do not reflect a technical improvement such as an improvement in the functioning of a computer or technical field, or implement the judicial exception with a particular machine (see MPEP 2106.04(d)). The claims, at best, reflect an “improvement” to the judicial exception itself. In particular, the features for providing a common data and shipping management integration solution, as noted by the Applicant, reflect an improvement to a commercial interaction but does not reflect an improvement to the technical functioning of computer or technical environment used to perform the judicial exception. The Examiner notes that “it is important to keep in mind that an improvement in the abstract idea itself […] is not an improvement in technology” (See MPEP 2106.05(a)(II)).

	On page 23 of the Response, the Applicant submits that “claim 1 calls for a secure database […] a first processor […] second processor […] vendor module […] vendor data systems […] data communication system […] all of which are tied to the steps illustrate in Figs. 4-9, providing the system functionality of the physical movement of shipped parcels […] It is respectfully submitted that at least these above-cited elements of the system according to the Applicant’s amended claim 1 integrate the alleged judicial exception into a practical application”. 

	The Examiner notes that claims 1-26 are found to recite the additional elements of a secure database, data structures, processor, first processor, customer enrollment module, second processor, receiving agent location enrollment module, vendor module, data communications interface, data communication network, vendor data systems, data communication system, automated parcel routing and handling equipment for redirecting parcels, devices, receiving agent location management module, customer management module, carrier module, carrier data systems, GPS, features for electronically storing/retrieving data in a memory, and features for transmitting data over a network do not integrate the abstract idea. The features for transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the secure database, data structures, processor, first processor, customer enrollment module, second processor, receiving agent location enrollment module, vendor module, data communications interface, data communication network, vendor data systems, data communication system, automated parcel routing and handling equipment for redirecting parcels, devices, receiving agent location management module, customer management module, carrier module, carrier data systems, and  GPS are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). The Examiner further notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (MPEP 2106.04(d)(I)).

	On page 24 of the Response, the Applicant submits “it is respectfully submitted that the claims provide an inventive concept under Step 2B” in view of the additional elements discussed above. As noted above, the features for transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the secure database, data structures, processor, first processor, customer enrollment module, second processor, receiving agent location enrollment module, vendor module, data communications interface, data communication network, vendor data systems, data communication system, automated parcel routing and handling equipment for redirecting parcels, devices, receiving agent location management module, customer management module, carrier module, carrier data systems, and  GPS are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). The Examiner further notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)).

	On page 24 of the Response, the Applicant submits “storing a preferred one of the plurality of receiving agent locations for a customer and enabling the vendor module to transmit to one of the plurality of vendor data system during a goods ordering process… the preferred one of the plurality of receiving agent locations stored in the database for the one of the plurality of customer was not routine, well-understood, or conventional at the time the application was field. As illustrated by cited prior art reference Lievens, Myrick, and Tuttrup, […] it was not known […] as called for by amended claim 1”. The Examiner notes that “the search for an inventive concept should not be confused with a novelty or non-obviousness determination [….] As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter […] the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103” (see MPEP 2106.05(I)).





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.

	Claims 3 and 16 recite features for “removing redirected parcels from a display of inbound parcels for the preferred one of the plurality of receiving agent locations and adding the redirected parcels to a display of inbound parcels for the different one of the plurality of receiving agent locations”. Although the Applicants Specification discloses “a receiving agent location management module can enable each of the receiving agents to display inbound parcels and received parcels from the plurality of vendors and the plurality of carriers” (¶ [0016]), the Applicant does not disclose features for removing the redirected parcels from a display of inbound parcels for the preferred one of the plurality of receiving agent locations and adding the redirected parcels to a display of inbound parcels for the different one of the plurality of receiving agent locations. Thus, it would be unclear to one of skill in the art whether the Applicant has possession over this step in the process. For purposes of examination, the claim features discussed above will be treated as though they comply with the written description requirement and do not recite new matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-26 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-26 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity. In particular,  claims 1-26 recites limitations, under broadest reasonable interpretation, that are directed towards enabling a plurality of customers to enroll with a system wherein they select a preferred receiving agent location, storing the enrollment information associated with the plurality of customers, enabling a plurality of receiving agent locations to enroll to the system for receiving parcel shipments on behalf of the customers, communicating with vendors to indicate the preferred receiving agent locations for each customer during a goods ordering process, and consolidating carrier delivery of the parcels to the preferred receiving agent locations indicated by the customers. These claim features will be addressed in further detail below. 

	Claim 1 recites, in part:
[…] storing data relevant to the parcel shipments, the plurality of customers, and plurality of receiving agent locations;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

 […] providing a single enrollment of one of the plurality of customers including display of the plurality of receiving agent locations […] receiving from the single enrollment a preferred one of the plurality of receiving agent locations, the preferred one of the plurality of receiving agent locations stored […];
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

 […] providing a single enrollment for one of the plurality of receiving agent locations to enable receiving parcel shipments for the plurality of customers, shipped by the plurality of vendors and carried by the plurality of carriers, and enable display by the single enrollment for the one of the plurality of customers and by a vendor […] the one of the plurality of receiving agent locations;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

[…] a plurality of vendors selling goods, and […] transmit […] the preferred one of the plurality of receiving agent locations […] for the one of the plurality of customers;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)).

and […] selectively consolidates carrier delivery of parcels by the plurality of carriers  for the plurality of customers to the plurality of receiving agent locations in accordance with a preferred one of the plurality of receiving agent locations […] for each one of the plurality of customers; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Such claim features, as a whole, for managing and handling the delivery of a customer parcels (as a result of a goods ordering process) to a particular delivery location indicated by each customer recites a commercial interaction in the form a business relations and sales activities (see MPEP 2106.04 (a)(2)(II)).  Thus, claims 1 and 2-13, by virtue of dependence, recite an abstract idea. Moreover, the following claims further recite an additional abstract idea.

	Claim 2 recites, in part, “[…] providing customer interaction with the system to manage parcels shipped by the plurality of vendors and 26EBS-101-USInventor: Zachary B. Scottdelivered by the plurality of carriers, including redirecting delivery of parcels to a different one of the plurality of receiving agent locations, the redirecting occurring after the goods ordering process is completed and […] transmitting […] a new delivery location associated with the different one of the plurality of receiving agent locations, the new delivery location used […] to redirect the parcels from an original routing to an earlier delivery location to a new routing for the new delivery location”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 3 recites, in part, “[…] enabling each of the receiving agents locations to display inbound parcels and received parcels from the plurality of vendors and the plurality of carriers, and wherein redirecting delivery of parcels includes data communication with at least one of the plurality of receiving agent locations, thereby removing redirected parcels from a display of inbound parcels for the preferred one of the plurality of receiving agent locations and adding the redirected parcels to a display of inbound parcels for the different one of the plurality of receiving agent locations”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 4 recites, in part, “[…] wherein redirecting delivery of parcels includes data communication with at least one of the plurality of carrier data systems to transmit a new delivery location for the parcels, the new delivery location used […] to redirect the parcels from an original routing to an early delivery location to a new routing for the new delivery location”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

	Claim 5 recites, in part, “wherein redirecting delivery of parcels includes data communication with at least the one of the plurality of vendor data systems with which the goods ordering process was completed, including […] transmitting […] a new delivery location associated with the different one of the plurality of receiving agent locations,  the new delivery location used […] to redirect the parcels from an early delivery location to the new delivery location”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 6 recites, in part, “[…] receives and stores […] a different receiving agent location to have the parcels shipped to for a specified period of time”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

	Claim 7 recites, in part, “[…] uses location information from the GPS to locate and display to one of the plurality of customers a closest one of the plurality of receiving agent locations”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 8 recites, in part, “[…] transmits a notification to the one of the plurality of customers of a parcel received for pickup, and receives and transmits to the preferred one of the plurality of receiving agents a preferred date and time that one of the plurality of customers will pick up the parcel at the preferred one of the plurality of receiving agents”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 9 recites, in part, “[…] displays order and parcel status and history for each of the plurality of customers”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 10 recites, in part, “[…] enabling selective display on a device of each of the plurality of receiving agents parcels inbound to and received by the each of the plurality of receiving agents for each of a plurality of customers and for all of the plurality of customers”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 11 recites, in part, “[…] enables display on the device a schedule of pickups of parcels by the plurality of customers”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 12 recites, in part, “[…] providing and transmitting an authentication code to one of the plurality of customers for verification upon pickup of parcels, and […] enables receipt of the authentication code from the one of the plurality of customers, and enable verification and identification of parcels for pickup by the one of the plurality of customers”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

	Claim 13 recites, in part, “[…] enables display of parcel status and history data for each of the plurality of receiving agent locations”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

	Claim 14 recites, in part:
[…] storing data relevant to the parcel shipments, the plurality of customers, and plurality of receiving agent locations;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

 […] providing a single enrollment of one of the plurality of customers to enable selection by each of the plurality of customers of a preferred one of the plurality of receiving agent locations to receive delivery of parcels shipped by a plurality of vendors and delivered by a plurality of carriers […];
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

 […] providing a single enrollment for one of the plurality of receiving agent locations to enable their receiving parcels for the plurality of customers, shipped by the plurality of vendors and delivered by the plurality of carriers; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

[…] a plurality of vendors selling goods, […] enabling each of the plurality of customers to select during a goods ordering process a preferred one of the plurality of receiving agent locations to receive delivery of parcels containing ordered goods; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04 (a)(2)(II)).

and […] selectively consolidates carrier delivery of parcels for the plurality of customers to the plurality of receiving agent locations in accordance with each one of the plurality of customers selection of one of the plurality of receiving agent locations […].
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).
	Such claim features, as a whole, for managing and handling the delivery of a customer parcels (as a result of a goods ordering process) to a particular delivery location indicated by each customer recites a commercial interaction in the form a business relations and sales activities (see MPEP 2106.04 (a)(2)(II)).Thus, claims 14 and 15-26, by virtue of dependence, recite an abstract idea. 

	Further, claims 15-26 recite limitations that are substantially analogous to those of claims 2-13, respectively. Accordingly, claims 15-26 recite the same abstract ideas as claims 2-13, respectively, as discussed above. 


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	Claims 1-13 recite the additional elements of a secure database, data structures, a first processor executing a customer enrollment module, a second processor executing a receiving agent location enrollment module, a vendor module, a data communications interface, vendor data systems, data communication system, features for electronically storing/retrieving data in a memory (storing/retrieving data from a database), and features for transmitting data over a network (modules in communication with a database, transmitting data to vendor data systems, displaying a plurality of receiving agent locations). The secure database, data structures, first processor executing a customer enrollment module, second processor executing a receiving agent location enrollment module, vendor module, data communications interface, vendor data systems, and data communication system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for storing/retrieving data from a memory and transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).


	Claims 14-26 recite the additional elements of a processor, a data communication network, secure database, data structures, a customer enrollment module, a receiving agent location enrollment module, a vendor module, a data communications interface, vendor data systems, data communication system, features for electronically storing/retrieving data in a memory (storing/retrieving data from a database), and features for transmitting data over a network (modules in communication with a database). The secure database, data structures, first processor executing a customer enrollment module, second processor executing a receiving agent location enrollment module, vendor module, data communications interface, vendor data systems, and data communication system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for storing/retrieving data from a memory and transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 2-9 and 15-23 recite the additional elements of a customer management module, vendor data systems, carrier data systems, an automated parcel routing and handling equipment for redirecting parcels, and features for transmitting data over a network (transmitting new delivery location information). The customer management module, vendor data systems, carrier data systems, and automated parcel routing and handling equipment are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 3 and 16 recite the additional elements of a receiving agent location management module and features for transmitting data over a network (displaying information via a module and data communications). The receiving agent location management module is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 4 and 17 recite the additional elements of a carrier module having data communication interfaces, carrier data system, automated parcel routing and handling equipment for redirecting parcels, and features for transmitting data over a network (transmitting new delivery location information). The carrier module having data communication interfaces, carrier data system, and automated parcel routing and handling equipment are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 5 and 18 recite the additional elements of features for transmitting data over a network (providing data communications to vendor data systems). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 6 and 19 recite the additional elements of features for electronically storing/retrieving data in a memory (storing/retrieving data from a database). The features for storing/retrieving data from a memory and transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 7 and 20 recite the additional elements of a device having a GPS and features for transmitting data over a network (collecting location information from a GPS, displaying information via a module). The device having a GPS is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 8 and 21 recite the additional elements of features for transmitting data over a network (transmitting a notification to the one of the plurality of customers, transmitting a preferred date and time to the one of the plurality of receiving agents). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 9 and 22 recite the additional elements of features for transmitting data over a network (displaying information via a module). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 10-13 and 23-26 recite the additional elements of a device, a receiving agent location management module, and features for transmitting data over a network (displaying parcel information via a device). The device and receiving agent location management module are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 12 and 25 recite the additional elements of a customer management module and features for transmitting data over a network (providing an authentication code to customer via a module, receiving an authentication code from one of the customers). The customer management module is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Accordingly, the secure database, data structures, processor, first processor, customer enrollment module, second processor, receiving agent location enrollment module, vendor module, data communications interface, data communication network, vendor data systems, data communication system, automated parcel routing and handling equipment for redirecting parcels, devices, receiving agent location management module, customer management module, carrier module, carrier data systems, GPS, features for electronically storing/retrieving data in a memory, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-26 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-26 are merely left with a secure database, data structures, processor, first processor, customer enrollment module, second processor, receiving agent location enrollment module, vendor module, data communications interfaces, data communication network, vendor data systems, data communication system, automated parcel routing and handling equipment for redirecting parcels, devices, receiving agent location management module, customer management module, carrier module, carrier data systems, GPS, features for electronically storing/retrieving data in a memory, and features for transmitting data over a network. 
	Claims 1-26 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-26 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, retrieving information in a memory, and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The secure database, data structures, processor, first processor, customer enrollment module, second processor, receiving agent location enrollment module, vendor module, data communications interface, data communication network, vendor data systems, data communication system, automated parcel routing and handling equipment for redirecting parcels, devices, receiving agent location management module, customer management module, carrier module, carrier data systems, and  GPS are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Viewed as a whole, claims 1-26, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-26 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-26 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-17, and 19-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Lievens et al. U.S. Publication No. 2018/0025319, hereafter known as Lievens, in further view of Myrick et al. U.S. Publication No. 2011/0270714, hereafter known as Myrick, in further view of Tuttrup et al. U.S. Publication No. 2002/0038266, hereafter known as Tuttrup. 

Claim 1: Lievens teaches the following:
	A secure database comprising data structures for storing data […];
	Lievens teaches “attended pickup and delivery locations to facilitate: (1) the convenient delivery of parcels and other items to individuals; and/or (2) the convenient pickup of parcels and other items from individuals who wish to send those items to others via a common carrier” (¶ [0013]); “the System 110 includes one or more Computer Networks 115, a Logistics Server 100, a Database 14, and one or more Computing Devices such as a Remote Computing Device 152 (e.g., such as a smart phone)[…] Computer Networks 115 facilitate communication between the Logistics Server 100, Database 140, and one or more Computing Devices 152, 154. ” (¶ [0027]); 

	At least a first processor executing a […] module in communication with the database […] including display of the plurality of receiving agent locations, the processor receiving […] a preferred one of the plurality of receiving agent locations to receive delivery of parcels shipped by a plurality of vendors and delivered by a plurality of carriers […]; 
	Lievens teaches “the system may be configured to facilitate the delivery of parcels directly to attended delivery/pickup locations from, for example, e-commerce retailers from which users may order items for delivery” (¶ [0017]); “the system may be adapted to allow users to define their own network of attended delivery/pickup locations […] The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface […] For example, the user may select: (1) a first of the attended delivery/pickup locations as a primary attended delivery/pickup location that the logistics provider should deliver any of the user's parcels to, if the attended delivery/pickup location is available” (¶ [0054]); “client device associated with the user” (¶ [0093]); “a client computer (e.g., one of Client Computers 152, 154” (¶ [0029]); “system may be adapted to automatically select a common carrier from a plurality of common carriers“ (¶ [0121]); “Computer 120 that can be used within the System 110, for example, as a client computer (e.g., one of Client Computers 152, 154 shown in FIG. 1) or as a server computer (e.g., Logistics Server” (¶ [0029]); “Software 222 may represent any number of program modules” (¶ [0035])
	Thus, Lievens teaches a system wherein users may be associated with a client device that is communicatively coupled to the system Logistics server and Database. Each client device may be embodied as a computer comprising a processor and main memory, where the main memory stores software that represents any number of program modules (¶ [0031] - ¶ [0035]); equivalent to at least a first processor executing a module in communication with the database. Further, Lievens teaches that each of the users may order items for delivery from e-commerce retailers (equivalent to a plurality of vendors) and may select, via a client device, a primary delivery/pickup location (among a plurality of delivery/pickup locations) that a carrier (among a plurality of carriers) should deliver any of the user’s parcels to; equivalent to at least a first processor executing a module in communication with the database that displays of the plurality of receiving agent locations and receives a preferred one of the plurality of receiving agent locations to receive delivery of parcels shipped by a plurality of vendors and delivered by a plurality of carriers.
	
At least a second processor executing a receiving agent location enrollment module in communication with the database and providing a single enrollment for one of the plurality of receiving agent locations to enable receiving parcel shipments for the plurality of customers, shipped by the plurality of vendors, and carried by the plurality of carriers, and enable display by the single enrollment for the one of the plurality of customers and by a vendor module the one the one of the plurality of receiving agent locations; 
	Lievens teaches “delivery/pickup locations include retail stores (e.g., including gas stations, grocery stores, and pharmacies), stand-alone kiosks, or any other suitable locations for receiving and holding parcels” (¶ [0039]); “For example, a gas station, a convenience store […]  may enter into an agreement with a common carrier to accept deliveries of parcels (and/or other items) that are to be picked up later, at a convenient time, by the intended recipient of the parcels or other items” (¶ [0013]); “each attended delivery/pickup location may be provided with a client computer” (¶ [0108]); “the system is adapted to allow users of the system to define and change various attributes associated with a particular attended delivery/pickup location […] Particular attributes which a user may define include, for example, the hours of operation of the attended delivery/pickup location […] users may define which particular items may be delivered to and/or temporarily stored at the attended delivery/pickup location […] system may be configured to allow a user to define any other attribute associated with the attended delivery/pickup location […] the system may be configured to receive a listing of one or more users who are authorized to define and/or change the various attributes […] Authorized users may include, for example, the owner of the attended delivery/pickup location, the owner of the retail store in which the attended delivery/pickup location is located” (¶ [0112] – ¶ [0114]).
	Thus, Lievens teaches a system wherein users may be associated with a client device that is communicatively coupled to the system Logistics server and Database. Each client device may be embodied as a computer comprising a processor and main memory, where the main memory stores software that represents any number of program modules (¶ [0031] - ¶ [0035]); equivalent to at least a second processor executing a module in communication with the database. Further, Lievens teaches that the users operating the remote client devices may include owners of delivery/pickup locations at which carriers may deliver parcels for intended recipients. Each user may indicate the hours of operation for their respective delivery/pickup locations, types of items which may delivered to their locations, and any other attribute associated with their respective delivery/pickup locations; equivalent to at least a second processor executing a receiving agent location enrollment module in communication with the database and providing a single enrollment for one of the plurality of receiving agent locations to enable receiving parcel shipments for the plurality of customers, shipped by the plurality of vendors, and carried by the plurality of carriers.
	Furthermore, Lievens teaches that each of the users select a first attended delivery/pickup locations as a primary delivery/pickup location from among the registered pickup/delivery locations (¶ [0054]) and vendors may select (via client devices) a subgroup of the registered delivery/pickup locations that are available for the vendor’s products may be delivered to (¶ [0041]). Accordingly, when a client device associated with an attended pickup/delivery location (For example, a gas station or a convenience store that has entered into an agreement with a common carrier to accept deliveries of parcels) has defined attributes associated with the pickup/delivery location (such as store hours, etc.), the attended pickup/delivery location may become available for selection by customers and vendors; equivalent to a second processor providing a single enrollment for one of the plurality of receiving agent locations and enabling display by the single enrollment for the one of the plurality of customers and by a vendor module the one the one of the plurality of receiving agent locations.

	The vendor module having data communication interfaces with a plurality of vendor data system of a plurality of vendors selling goods, the data communication interfaces in communication with the database and […] transmit […] the preferred one of the plurality of receiving agent locations stored in the database for the one of the plurality of customers; 
	Lievens teaches ”Parcel Delivery Module 300 may facilitate the delivery of parcels to an attended delivery/pickup location” (¶ [0038]); “The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface as the default delivery/pickup locations to which any parcels to be delivered to the user by a particular logistics provider are to be delivered. For example, the user may select: (1) a first of the attended delivery/pickup locations as a primary attended delivery/pickup location that the logistics provider should deliver any of the user's parcels to, if the attended delivery/pickup location is available” (¶ [0054]); “the system may be adapted to allow a vendor (e.g., a particular retailer) to select a subgroup of a group of available attended delivery/pickup locations that the vendor's products may be delivered to” (¶ [0041]); “one or more computing devices associated with the sender of the parcel“ (¶ [0014]); “system continues, at Step 320, by receiving a request from the user to deliver a parcel to a particular one of the one or more attended delivery/pickup locations” (¶ [0042]); “The system continues, at Step 330, by facilitating the delivery of the parcel from an origin location to the attended delivery/pickup location. The origin location may include a home of the parcel sender, a warehouse associated with an online retailer, a retail store, or any other suitable location” (¶ [0043]). 
	Thus, Lievens teaches a system wherein users may be associated with a client device that is communicatively coupled to the system Logistics Server and Database via a computer network (equivalent to the data communication interface). The client devices and system Logistics Server may be embodied as a computer comprising a processor and main memory, where the main memory stores software that represents any number of program modules (¶ [0031] - ¶ [0035]). A client device may be associated with a sender (such as a vendor) of a parcel. The system (comprising the client devices) includes a Parcel Delivery module that is configured communicate with vendors such that the vendors may select a subgroup of available attended delivery/pickup locations that the vendor’s products may be delivered to. Further, the Parcel Delivery module may further display one or more available attended delivery/pickup locations to a user as part of a checkout process when the user purchases an item from an online retail store, where a default, primary pickup/delivery location may be associated with the user such that the primary pickup/delivery location is selected if it is available; equivalent to a vendor module having data communication interfaces with a plurality of vendor data system of a plurality of vendors selling goods, the data communication interfaces in communication with the database and transmitting the preferred one of the plurality of receiving agent locations stored in the database for the one of the plurality of customers.

	Although Lievens teaches a system comprising a Logistics Server and Database that are communicatively linked to a plurality of client devices (associated with customers, pickup locations, and vendors) over a network, Lievens does not explicitly teach that the database comprises data structures for storing data relevant to the parcel shipments, the plurality of customers, and a plurality of receiving agent locations. Further, although Lievens teaches that customers may select (via a client device executing software modules) an attended delivery/pickup location as a primary delivery/pickup location, Lievens does not explicitly teach the first processor executing a customer enrollment module in communication with the database and providing a single enrollment of one of the plurality of customers. Further, although Lievens teaches that a vendor may indicate a subset of available pickup/delivery locations for delivery and a customer may automatically have orders shipped to an indicated primary/delivery location when it is available, Lievens does not explicitly teach enabling the vendor module to transmit to one of the plurality of vendor data systems during a good ordering process of the one of the vendor data system that preferred one of the plurality of receiving agent locations stored in the database for the one of the plurality of customers.
 
	However, Myrick teaches the following:
	A secure database comprising data structures for storing data relevant to the parcel shipments, the plurality of customers, and a plurality of receiving agent locations;
	Myrick teaches “Methods and systems according to the present invention provide authorized Alternate Delivery Locations (ADL) for designation as the delivery location for packages shipped via carrier […] allows package recipients to designate an ADL from a list of approved ADLs, which are staffed locations where the package may be retrieved by the recipient” (¶ [0007]); “Alternative Delivery Location Service Provider (ADL SP) coordinates the Alternative Delivery Location (ADL) method […] The functions and facilities provided include […] the creation, maintenance, and support of an Alternate Delivery Location Service Processing and Tracking System (ATS)” (¶ [0028]); “ATS comprises at least one processor, at least one database and a number of tools designed to interact with that database […]  ATS tools serve to enable the appropriate party to add to, change, or view the data contained in the ATS database […] these tools include Internet gateways to the ATS that allow: customer tools that enable registration as an ADL customer […] viewing of package data […] entering of packages into the ATS,” (¶ [0029]); “The ADL SP 102 enters into service agreement with the ADL 104 to permit the ADL SP 102 to offer the ADL 104 as one possible location for shipment of a package […] The ADL SP 102 also enters into a hardware and/or software license or purchase agreement […] to provide any software and hardware necessary for the ADL SP 102 and ADL 104 to manage and operate the ADLs, including such equipment as the ATS 105, the ADL computer system with servers” (¶ [0061]); “The preferred Alternate Delivery Location can be chosen from a list of authorized locations that have agreements” (¶ [0030]); “a Buyer 101, who is a person desiring to buy goods, registers or enrolls for an ADL service […] This communication preferably occurs via the Internet […] The preferred Alternate Delivery Location can be chosen from a list of authorized locations that have agreements” (¶ [0030]). 
	Thus, Myrick teaches an Alternate Delivery Location Service Processing and Tracking System (ATS) comprising a database and tools designed to interact with the database. A plurality of alternate delivery locations (ADL) can enter into a service agreement with the system such that each individual ADL can be offered as a possible location for shipment of packages for buyers. Buyers may interact with the ATS database (via the tools) in order to enroll/register themselves, view a list of authorized ADSs, view package data, and enter package data; equivalent to a secure database comprising data structures for storing data relevant to the parcel shipments, the plurality of customers, and a plurality of receiving agent locations.

	At least a first processor executing a customer enrollment module in communication with the database and providing a single enrollment of one of the plurality of customers including display of the plurality of receiving agent locations, the processor receiving from the single enrollment a preferred one of the plurality of receiving agent locations, the preferred one of the plurality of receiving agent locations stored by the database; 
	Myrick teaches “ATS comprises at least one processor, at least one database and a number of tools designed to interact with that database […]  ATS tools serve to enable the appropriate party to add to, change, or view the data contained in the ATS database […] these tools include Internet gateways to the ATS that allow: customer tools that enable registration as an ADL customer” (¶ [0029]); “the step of providing the ADL address as the ship-to location on the electronic commerce website is automated through the use of a web browser enhancement tool downloaded from the ADL solution provider's web site. This tool records the customer's ADL preferences” (¶ [0011]); “a Buyer 101, who is a person desiring to buy goods, registers or enrolls for an ADL service […] The preferred Alternate Delivery Location can be chosen from a list of authorized locations that have agreements” (¶ [0030]); “The customer selects the most convenient ADL address from a list of approved ADLs […] A Buyer's ADL selection can be recorded in an Alternate Delivery Location Tracking System (ATS) consisting of at least one processor and at least one database” (¶ [0008]); “when the Buyer 101 later makes a purchase requiring shipment of the product purchased from Seller 103, the Buyer gives the address of his preferred ADL location as the ship-to address for the purchase […] The Seller then ships the package to the ADL 104 via carrier as depicted in Step D. The carrier picks up the package and the package data is uploaded to the carrier tracking system (CTS)” (¶ [0032]). 
	Thus, Myrick teaches that customers may download a web browser enhancement tool onto their computing device (a first processor executing a customer enrollment module) and interact with the tool in order to enroll/register as an ADL customer and may be presented with a list of authorized ADLs from which the customers may select a preferred ADL. The customer selection of a preferred ADL is then recorded in the ATS database. Further, the customer may make a purchase from a seller and the seller may ship the package to the customer’s preferred ADL via a carrier; equivalent to at least a first processor executing a customer enrollment module in communication with the database and providing a single enrollment of one of the plurality of customers including display of the plurality of receiving agent locations, the processor receiving from the single enrollment a preferred one of the plurality of receiving agent locations, the preferred one of the plurality of receiving agent locations stored by the database.

The vendor module having data communication interfaces with a plurality of vendor data system of a plurality of vendors selling goods, the data communication interfaces in communication with the database and enabling the vendor module to transmit to one of the plurality of vendor data systems during a good ordering process of the one of the vendor data system that preferred one of the plurality of receiving agent locations stored in the database for the one of the plurality of customers;
	Myrick teaches “the step of providing the ADL address as the ship-to location on the electronic commerce website is automated through the use of a web browser enhancement tool downloaded from the ADL solution provider's web site. This tool records the customer's ADL preferences” (¶ [0011]); “the selection of an ADL as a delivery location is offered to the customer as a choice by an electronic commerce retailer (or any other business which sells goods in a manner requiring shipment a Buyer) during the ordering process. This can occur by way of an […] option being offered on the shipper's website ordering interface” (¶ [0013]); “when the Buyer 101 later makes a purchase requiring shipment of the product purchased from Seller 103, the Buyer gives the address of his preferred ADL location as the ship-to address for the purchase […] If this transaction occurs via the Internet and the web browser enhancement was downloaded by Buyer from the ADL SP website, the ship-to form fields can be automatically filled with the appropriate information. The Seller then ships the package to the ADL 104 via carrier as depicted in Step D.  The carrier picks up the package and the package data is uploaded to the carrier tracking system (CTS). The CTS can be in communication with the ATS such that information from the two systems is shared.” (¶ [0032]).
	Thus, Myrick teaches that customers may download a web browser enhancement tool onto their computing device and interact with the tool in order to enroll/register as an ADL customer and may be presented with a list of authorized ADLs from which the customers may select a preferred ADL. The customer selection of a preferred ADL is then recorded in the ATS database. Further, the customer may interact with a shipper/seller/retailer e-commerce website interface to submit a purchase order, where the system tool may then automatically provide the shipping information (including the indicated preferred ADL) to the e-commerce website interface and automatically fill out the ship-to form fields; equivalent to a vendor module having data communication interfaces with a plurality of vendor data system of a plurality of vendors selling goods, the data communication interfaces in communication with the database and enabling the vendor module to transmit to one of the plurality of vendor data systems during a good ordering process of the one of the vendor data system that preferred one of the plurality of receiving agent locations stored in the database for the one of the plurality of customers.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens with the teachings of Myrick by incorporating the features for storing data relevant to the parcel shipments, the plurality of customers, and a plurality of receiving agent locations in a database, as taught by Myrick, into the system of Lievens that comprises a database that is communicatively linked to a plurality of client devices associated with customers, vendors, and delivery/pickup locations. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Lievens by incorporating features and computer tools that allow a user to enroll/register as a customer of the system such that the customer may select an delivery location from among a list of authorized delivery locations, as taught by Myrick, into the system of Lievens that enables users to interact with a client device to select attended delivery/pickup locations to have their packages delivered to. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Lievens by incorporating the features for enabling a system to automatically provide shipping information (including a preferred delivery location as indicated by a customer and stored in a database) to a vendor interface during a good ordering process, as taught by Myrick, into the system of Lievens that is configured to enable vendors to indicate available delivery locations and automatically shipping customer orders to a primary pickup/delivery location if it is available. One of ordinary skill in the art would have been motivated to make these modifications to the system of Lievens when one considers that “[b]y collecting this data […] can maintain a record of the status of the package in shipment from the shipper to the ADL” (¶ [0057]), “in case a later question arises as to whether the package was in fact delivered” (¶ [0056]), as suggested by Myrick. Further, one of ordinary skill in the art would have been motivate to make these modification with the purpose to further “facilitate […] the convenient delivery of parcels and other items to individuals” (¶ [0013]), as suggested by Lievens. 

	Although Lievens/Myrick teaches a system that is configured to select a carrier from a plurality of carriers to deliver user parcels to specified delivery/pickup points that have been indicated by customers as preferred delivery/pickup points and stored in a database, Lievens/Myrick does not explicitly teach selectively consolidating carrier delivery of parcels for the plurality of customers to the plurality of receiving agent locations in accordance with each of the plurality of customers selection of one of the plurality of receiving agent locations.

	However, Tuttrup teaches the following:
	Wherein the data communication system thereby selectively consolidates carrier delivery of parcels for the plurality of customers to the plurality of receiving agent locations in accordance with each of the plurality of customers selection of one of the plurality of receiving agent locations […]. 
	Tuttrup teaches “The invention provides local pickup to the extent possible by transporting and delivering received orders to a local pickup site to consolidate shipments from vendors […] Items not available locally are handled by the system communicating with remote vendors and arranging delivery either to the local pickup site or directly to the user” (¶ [0014]); “a system, having multiple vendors, for allowing the multiple vendors to consolidate shipping of goods to customers.” (¶ [0019]); “ Once an order has been placed with the participating vendor, the consumer is presented with the option of selecting the local distribution site as the delivery address” (¶ [0041]); “a local distribution center (LDC) […] a local delivery service (LDS)” (¶ [0048]); “Each of customers 1 through 4 communicates with each of vendors A, B and C via information exchanges 140, 150 and 160 […]  After receiving the orders from the customers, the vendors then send physical goods to the LDC 12” (¶ [0053]); “With knowledge of the orders of customers 1-4, the vendor 12 can consolidate the shipping of the orders and only schedule a single delivery to the LDC 14 […] the LDS 16 can deliver, for example, both customer 1 and customer 2's orders on a single trip from the LDC 14” (¶ [0052]). 
	Thus, Tuttrup teaches a system that is configured to allow a plurality of consumers to purchase goods from a plurality of vendors associated with the system. Once an order is placed, the consumer may select a location distribution site/center at which the purchased goods will be delivered, and the plurality of orders made by the plurality of consumers from the plurality of vendors are then consolidated and shipped by a particular local delivery service to the local distribution site/center; equivalent to the data communication system thereby selectively consolidating carrier delivery of parcels for the plurality of customers to the plurality of receiving agent locations in accordance with each of the plurality of customers selection of one of the plurality of receiving agent location.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens/Myrick with the teachings of Tuttrup by incorporating the feature for consolidating a plurality of consumer purchase orders from a plurality of vendors such that they are delivered by a particular delivery service to a local pickup site selected by the consumers, as taught by Tuttrup, into the system of Lievens/Myrick that enables users to purchase goods from online retailers, select a particular delivery location, and selects a carrier to deliver the purchased goods to the selected delivery location. One of ordinary skill in the art would have been motivated to make this modification when one considers such a feature for consolidating consumer orders “may be beneficial for common carriers in that it may reduce the total number of addresses that the common carrier may need to deliver parcels to in a particular day” (¶ [0126]), as suggested by Lievens. 

Claim 2: Lievens/Myrick/Tuttrup teaches the limitations of claim 1. Further, Lievens teaches the following:
	Further comprising a customer management module in communication with the database and providing customer interaction with the system to manage parcels shipped by the plurality of vendors and delivered by the plurality of carriers, including redirecting deliver of parcels to a different one of the plurality of receiving agent locations, the redirecting occurring after the goods ordering process was already completed. 
	Lievens teaches “ a logistics system or other system may determine that a particular parcel is en route to a particular attended delivery/pickup location that has inadequate capacity to accept the parcel […] the system may, for example: (1) block the delivery of the parcel to the particular attended delivery/pickup location, re-route the parcel to an alternative attended delivery/pickup location, and inform the intended parcel recipient of the change” (¶ [0075); “the system may re-route a parcel to an alternative attended delivery/pickup location. In such situations, the alternative attended delivery/pickup location may be identified based on, for example: […] a previous preference expressed by the intended recipient of the parcel” (¶ [0076]); “The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface […] For example, the user may select: […] one or more alternative attended delivery/pickup locations that the logistics provider should deliver any of the user's parcels to, if the primary attended delivery/pickup location is unavailable” (¶ [0053]).
	Thus, Lievens teaches a logistics system that may determine that a primary pickup/delivery location selected by a user is currently unavailable while the package is already en route to the primary delivery/pickup location and, responsively, re-route the package to an alternate delivery pickup location; equivalent to the redirecting occurring after the goods ordering process was already completed. Further, Lievens teaches that a user may indicate to the system, via the client computing device executing software modules, any alternate delivery/pickup locations that the system should re-route packages to when the primary delivery/pickup location is not available; equivalent to a customer management module in communication with the database and providing customer interaction with the system to manage parcels shipped by the plurality of vendors and delivered by the plurality of carriers, including redirecting deliver of parcels to a different one of the plurality of receiving agent locations.

Including the customer management module transmitting to at least one of the plurality of vendor data systems,  a plurality of carrier data systems, and the preferred one of the plurality of receiving agent locations, a new delivery location associated with the different one of the plurality of receiving agent locations, the new delivery location used in controlling automated parcel routing and handling equipment of at least one of the plurality of vendors, one of the plurality of carriers, and the preferred one of the plurality receiving agent locations to redirect the parcels from an original routing to an earlier delivery location to a new routing for the new delivery location. 
	Lievens teaches “the system may facilitate the delivery of the parcel via any suitable common carrier or other logistics provider” (¶ [0043]); “the system may be adapted to automatically select a common carrier from a plurality of common carriers […] by: (1) informing a plurality of common carriers of the request […]  in response to selecting the particular common carrier, facilitating the pickup of the parcel by the particular common carrier” (¶ [0121]); “The attended delivery/pickup location may also automatically transmit an e-mail, text, or other message to: (1) the common carrier's computer system […] in response to any suitable event including, for example […]  (3) the parcel being transferred to another attended delivery/pickup location” (¶  [0016]); “computer system that is adapted to communicate both with: (1) one or more computer systems associated with the common carrier;” (¶ [0014]); “the system may re-route a parcel to an alternative attended delivery/pickup location. In such situations, the alternative attended delivery/pickup location may be identified based on, for example: […] a previous preference expressed by the intended recipient of the parcel” (¶ [0076]); “The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface […] For example, the user may select: […] one or more alternative attended delivery/pickup locations that the logistics provider should deliver any of the user's parcels to, if the primary attended delivery/pickup location is unavailable” (¶ [0053]).
	Thus, Lievens teaches that a user may select, via a client device, an alternative attended delivery/pickup location where parcels are to be delivered if the primary location is unavailable. Further, the common carrier computing system is configured to receive notifications/emails/messages that inform the common carrier that a parcel is being transferred to another attended delivery/pickup location. Accordingly, when the primary pickup/delivery location is unavailable, the system may communicate with a carrier computer system  (equivalent to the automated parcel routing and handling equipment) to facilitate the delivery of the parcel, such as providing the pickup/delivery location of the parcel that was indicated as an alternative pickup/delivery location by the user; equivalent to the customer management module transmitting to at least one of a plurality of carrier data systems a new delivery location associated with the different one of the plurality of receiving agent locations, the new delivery location used in controlling automated parcel routing and handling equipment of at least one of the plurality of carriers to redirect the parcels from an original routing to an earlier delivery location to a new routing for the new delivery location.

Claim 3: Lievens/Myrick/Tuttrup teaches the limitations of claim 2. Further, Lievens teaches the following:
	A receiving agent location management module in communication with the database […] wherein redirecting delivery of parcels includes data communication with at least one of the plurality of receiving agent locations.
	Lievens teaches “the system is configured to confirm whether an attended delivery/pickup location has capacity to accept a parcel before directing (e.g., or redirecting) a parcel to the attended delivery/pickup location […] This may include, for example, ensuring that there is enough physical space at the attended delivery/pickup location to accept the parcel or suitable systems in place at the attended delivery/pickup location […] the system may be further configured to substantially automatically (e.g., automatically) reserve space at the attended delivery/pickup location for the parcel to ensure that the attended delivery/pickup location will not lose capacity to accept the parcel” (¶ [0019]); “The attended delivery/pickup location may also automatically transmit an e-mail, text, or other message to: (1) the common carrier's computer system […] (4) any other suitable computer in response to any suitable event including […] (3) the parcel being transferred to another attended delivery/pickup location” (¶ [0016]), “each attended delivery/pickup location may be provided with a client computer that may be switched between an active mode (in which the client computer is adapted to facilitate the pickup, delivery, and/or tracking of parcels)” (¶ [0108]).  
	Thus, Lievens teaches that client devices (executing software modules) may be provided to each attended delivery/pickup location that are communicatively coupled to the system Database and are adapted to facilitate the pickup/ delivery, and tracking of packages (¶ [0027], ¶ [0108]). Further, Lievens teaches a system that can redirect a parcel to be delivered to another delivery/pickup location, where the system may automatically reserve a space at the other attended delivery/pickup location. Further, the attended delivery/pickup locations each comprise client computers that are adapted to facilitate the pickup, delivery, and/or tracking of parcels, (such as those that are redirected to the attended delivery/pickup location). Further, any suitable computer of the system (such as a client computer associated with an attended delivery/pick up location) may be configured to receive notifications/emails/messages that provide information of a parcel that is being transferred to another attended delivery/pickup location. These features performed by the computing system for automatically reserving a space at an attended delivery/pickup location in response to redirecting a parcel to said attended delivery/pickup location, the client computer associated with the delivery/pickup location tracking parcels that are to be delivered/picked up from the location, and providing notifications to any suitable computer indicating that a parcel that is being transferred to another attended delivery/pickup location are equivalent to wherein redirecting delivery of parcels includes data communication with at least one of the plurality of receiving agent locations.

	Although Lievens teaches that client devices (executing software modules) may be provided to each attended delivery/pickup location that are adapted to facilitate the pickup/ delivery, and tracking of packages (¶ [0108]), Lievens does not explicitly teach a receiving agent location management module in communication with the database and enabling each of the receiving agents locations to display inbound parcels and received parcels from the plurality of vendors and the plurality of carriers, and wherein redirecting delivery of parcels includes data communication with at least one of the plurality of receiving agent locations.

	However, Myrick teaches the following:
	A receiving agent location management module in communication with the database and enabling each of the receiving agents locations to display inbound parcels and received parcels from the plurality of vendors and the plurality of carriers, and […]; 
	Myrick teaches “the present invention provide authorized Alternate Delivery Locations (ADL) for designation as the delivery location for packages shipped via carrier” (¶ [0007]); “the selection of an ADL as a delivery location is offered to the customer as a choice by an electronic commerce retailer” (¶ [0013]);  “the ATS also includes functions accessible by the ADL staff. These functions include viewing all packages sent to, held by, and bound for a given ADL for inventory management purposes. Package receipt time is recorded and a log is retained to track how long a package has been held at the ADL. Package pick up information, including time picked up and identity of the retriever may also be recorded. The ATS also facilitates notification of the customer. The customer is preferably notified automatically, but notification can be accomplished using the notification information in the ATS by the ADL staff” (¶ [0012]); “ATS comprises at least one processor, at least one database and a number of tools designed to interact with that database […] The ATS tools serve to enable the appropriate party to add to, change, or view the data contained in the ATS database. Examples of these tools include Internet gateways to the ATS that allow […] ADL tools that enable the viewing of ADL reports and the entering of package data such as time and date package received at ADL […] and retriever name; inventory management tools” (¶ [0029]); “The package is held for the Buyer 101 at the ADL 104 for a time […]  If, the Buyer or his authorized retriever appears at the ADL with appropriate identification, the ADL staff will offer the package” (¶ [0034]); 
	Thus, Myrick teaches an ATS system comprising a database and tools to interact with the database. Customers may purchase products from online retailers and have the products shipped to a selected ADL via a carrier. Further, the tools include Alternate Delivery Location (ADL) tools and inventory management tools that allow a staff member at an ADL to view all the packages (purchased by the plurality of customers) that are sent to, held by, and bound for the ADL; equivalent to a receiving agent location management module in communication with the database and enabling each of the receiving agents locations to display inbound parcels and received parcels from the plurality of vendors and the plurality of carriers.

Thereby removing redirected parcels from a display of inbound parcels for the preferred one of the plurality of receiving agent locations and adding the redirected parcels to a display of inbound parcels for the different one of the plurality of receiving agent locations. 
	Myrick teaches “the ATS also includes functions accessible by the ADL staff. These functions include viewing all packages sent to, held by, and bound for a given ADL for inventory management purposes.” (¶ [0012]).
	Thus, Thus, Myrick teaches an ATS system comprising a database and tools to interact with the database. Further, the tools include Alternate Delivery Location (ADL) tools and inventory management tools that allow a staff member at an ADL to view all the packages that are sent to, held by, and bound for the ADL. As such, one of ordinary skill in the art would recognize that if a package is not either sent to, held by, or bound for the ADL, the package would not be tracked and displayed to the ADL staff member by the inventory management tools. Accordingly, such a feature for selectively displaying package information only associated with packages that are either sent to, held by, or bound for a particular ADL is equivalent to thereby removing redirected parcels from a display of inbound parcels for the preferred one of the plurality of receiving agent locations and adding the redirected parcels to a display of inbound parcels for the different one of the plurality of receiving agent locations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens with the teachings of Myrick by incorporating the computer tools at an alternate delivery location (ADL) configured to provide and display information associated with packages that are either being sent to, held by, and bound for the ADL, as taught by Myrick, into the system of Lievens that is configured to redirect packages between attended pickup/delivery location and provide client devices to each attended delivery/pickup locations that are configured to track parcel associated with the respected attended delivery/pickup location. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Lievens to provide each attended delivery/pickup location with a client device configured to display each of the packages that are bound for each respective attended delivery/pickup location, such that when a package is redirected to an alternative delivery/pickup location, the client device of the alternative pickup/delivery location may display the inbound package and the original pickup/delivery location no longer displays the package as inbound. One of ordinary skill in the art would have been motivated to make this modification when one considers that “[b]y collecting this data […] can maintain a record of the status of the package in shipment from the shipper to the ADL” (¶ [0057]), “in case a later question arises as to whether the package was in fact delivered” (¶ [0056]), as suggested by Myrick.

Claim 4: Lievens/Myrick/Tuttrup teaches the limitations of claim 2. Further, Lievens teaches the following:
	Further comprising a carrier module having data communication interfaces with a plurality of carrier data system, the data communication interfaces in communication with the database, and wherein redirecting delivery of parcels includes data communication with at least one of the plurality of carrier data systems. 
	Lievens teaches “a computer system that is adapted to communicate both with: (1) one or more computer systems associated with the common carrier” (¶ [0014]); “The attended delivery/pickup location may also automatically transmit an e-mail, text, or other message to: (1) the common carrier's computer system […] in response to any suitable event including, for example […]  (3) the parcel being transferred to another attended delivery/pickup location” (¶  [0016]); “the system may be adapted to automatically select a common carrier from a plurality of common carriers to handle the requested parcel pickup. The system may do this, for example, by: (1) informing a plurality of common carriers of the request” (¶ [0121); “one or more Computer Networks 115 facilitate communication between the Logistics Server 100, Database 140, and one or more Computing Devices 152, 154” (¶ [0027]); “ Computer 120 that can be used within the System 110, for example, as a client computer (e.g., one of Client Computers 152, 154 […] or as a server computer (e.g., Logistics Server 100 […] Computer 120 may be suitable for use as a computer within the context of the System 110” (¶ [0029]).
	Thus, Lievens teaches a plurality of client computing devices, where a common carrier computing system may be considered a client computing device that is in communication with the system Logistics Server (embodied as a client computer executing any number of software modules) and Database; equivalent to a carrier module having data communication interfaces with a plurality of carrier data system, the data communication interfaces in communication with the database. 

Wherein the redirecting delivery of parcels includes data communication with at least one of the plurality of carrier data systems to transmit a new delivery location for the parcels, the new delivery location used in controlling the automated parcel routing and handling equipment of the at least one of the plurality of carriers to redirect the parcels from an original routing to an early delivery location to a new routing for the new delivery location.
	Lievens teaches “the system may facilitate the delivery of the parcel via any suitable common carrier or other logistics provider” (¶ [0043]); “the system may be adapted to automatically select a common carrier from a plurality of common carriers […] by: (1) informing a plurality of common carriers of the request […]  in response to selecting the particular common carrier, facilitating the pickup of the parcel by the particular common carrier” (¶ [0121]); “The attended delivery/pickup location may also automatically transmit an e-mail, text, or other message to: (1) the common carrier's computer system […] in response to any suitable event including, for example […]  (3) the parcel being transferred to another attended delivery/pickup location” (¶  [0016]); “computer system that is adapted to communicate both with: (1) one or more computer systems associated with the common carrier;” (¶ [0014]); “the system may re-route a parcel to an alternative attended delivery/pickup location. In such situations, the alternative attended delivery/pickup location may be identified based on, for example: […] a previous preference expressed by the intended recipient of the parcel” (¶ [0076]); “The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface […] For example, the user may select: […] one or more alternative attended delivery/pickup locations that the logistics provider should deliver any of the user's parcels to, if the primary attended delivery/pickup location is unavailable” (¶ [0053]).
	Thus, Lievens teaches that a user may select, via a client device, an alternative attended delivery/pickup location where parcels are to be delivered if the primary location is unavailable. Further, the common carrier computing system is configured to receive notifications/emails/messages that inform the common carrier that a parcel is being transferred to another attended delivery/pickup location. Accordingly, when the primary pickup/delivery location is unavailable, the system may communicate with a carrier computer system (equivalent to the automated parcel routing and handling equipment) to facilitate the delivery of the parcel, such as providing the pickup/delivery location of the parcel that was indicated as an alternative pickup/delivery location by the user; equivalent to wherein the redirecting delivery of parcels includes data communication with at least one of the plurality of carrier data systems to transmit a new delivery location for the parcels, the new delivery location used in controlling the automated parcel routing and handling equipment of the at least one of the plurality of carriers to redirect the parcels from an original routing to an early delivery location to a new routing for the new delivery location.

Claim 6: Lievens/Myrick/Tuttrup teaches the limitations of claim 2. Further, Lievens teaches the following:
	Wherein the customer management module receives […] a different receiving agent location to have the parcels shipped to for a specified period of time.
	Lievens teaches “the system is adapted to allow a user to quickly activate and/or deactivate one or more attended delivery/pickup locations, and/or to create one or more time limited attended delivery/pickup locations (e.g., alternative delivery/pickup locations that are set to exist for only a pre-determined amount of time) […] the system is adapted to allow a user to set up a particular attended delivery/pickup location by: (1) specifying the attended delivery/pickup location; (2) specifying a start time for the attended delivery/pickup location to be in existence; and (3) specifying an end time for the attended delivery/pickup location to be in existence […] the start time is selected to occur at about the beginning of a particular event (e.g., a particular concert, party, sporting event, or other event), and the end time is selected to occur at about the end of the particular event” (¶ [0019]).
	Thus, Lievens teaches a system that is adapted to allow a user to create one or more time limited delivery/pickup locations (e.g., alternative delivery/pickup locations that are set to exist for only a pre-determined amount of time), such as establishing a time window for the delivery/pickup location to be associated with the start and end times of an event; equivalent to wherein the customer management module receives a different receiving agent location to have the parcels shipped to for a specified period of time. 

	Although Lievens teaches a system that is adapted to allow a user to create one or more time limited delivery/pickup locations (e.g., alternative delivery/pickup locations that are set to exist for only a pre-determined amount of time), Lievens does not explicitly teach that the user provided information is saved in a database. 

	However, Myrick teaches the following:
	Wherein the customer management module receives and stores in the database […]; 
r of tools designed to interact with that database […]  ATS tools serve to enable the appropriate party to add to, change, or view the data contained in the ATS database […] these tools include Internet gateways to the ATS that allow: customer tools that enable registration as an ADL customer” (¶ [0029]); “the step of providing the ADL address as the ship-to location on the electronic commerce website is automated through the use of a web browser enhancement tool downloaded from the ADL solution provider's web site. This tool records the customer's ADL preferences” (¶ [0011]); “a Buyer 101, who is a person desiring to buy goods, registers or enrolls for an ADL service […] The preferred Alternate Delivery Location can be chosen from a list of authorized locations that have agreements” (¶ [0030]); “The customer selects the most convenient ADL address from a list of approved ADLs […] A Buyer's ADL selection can be recorded in an Alternate Delivery Location Tracking System (ATS) consisting of at least one processor and at least one database” (¶ [0008]); “when the Buyer 101 later makes a purchase requiring shipment of the product purchased from Seller 103, the Buyer gives the address of his preferred ADL location as the ship-to address for the purchase […] The Seller then ships the package to the ADL 104 via carrier as depicted in Step D. The carrier picks up the package and the package data is uploaded to the carrier tracking system (CTS)” (¶ [0032]). 
	Thus, Myrick teaches that customers may download a web browser enhancement tool onto their computing device (a first processor executing a customer enrollment module) and interact with the tool in order to enroll/register as an ADL customer and may be presented with a list of authorized ADLs from which the customers may select a preferred ADL. The customer selection of a preferred ADL is then recorded in the ATS database; equivalent to wherein the customer management module receives and stores information in the database.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens with the teachings of Myrick by incorporating the features for storing data relevant to the the plurality of customers and a plurality of receiving agent locations in a database, as taught by Myrick, into the system of Lievens that comprises a database that is communicatively linked to a plurality of client devices associated with customers, vendors, and delivery/pickup locations. One of ordinary skill in the art would have been motivated to make these modifications to the system of Lievens when one considers that “[b]y collecting this data […] can maintain a record of the status of the package in shipment from the shipper to the ADL” (¶ [0057]), “in case a later question arises as to whether the package was in fact delivered” (¶ [0056]), as suggested by Myrick. Further, one of ordinary skill in the art would have been motivate to make these modification with the purpose to further “facilitate […] the convenient delivery of parcels and other items to individuals” (¶ [0013]), as suggested by Lievens. 

Claim 7: Lievens/Myrick/Tuttrup teaches the limitations of claim 2. Further, Lievens teaches the following:
	Wherein the at least first processor includes a device having a GPS, and the customer management module and database uses location information from the GPS to locate and display to one of the plurality of customers a selection of the closest one of the plurality of receiving agent locations.
	Lievens teaches “the system may be adapted to allow users to define their own network of attended delivery/pickup locations […] central logistics computer system (which a user may, for example, access via the Internet) may be configured to display respective graphical representations of a plurality of attended delivery/pickup locations on a map of an area associated with a particular user” (¶ [0054]); “The location associated with the user may be any suitable location in any suitable form […] the location associated with the user is a global positioning system location associated with the user, which may represent the user's approximate current location” (¶ [0094]); “the system may present the user with a plurality of attended delivery/pickup locations (e.g., such as delivery/pickup locations 512, 514, 516) […] These attended delivery/pickup locations may include attended delivery/pickup locations that are located near (e.g., within a particular distance of) […] or any other location that is closely associated with the parcel recipient” (¶ [0124]). 
	Thus, Lievens teaches a system that may display one or more delivery/pickup locations that are located near a location associated with a user (such as a user’s approximate current location based on the user’s client device global positioning system (GPS)). Thus, one of ordinary skill in the art would recognize that a feature for presenting/displaying (via the user client device executing any number of software modules) at least one delivery/pickup location that is near a user’s current GPS location and allowing a user to select the displayed delivery/pickup location is equivalent to wherein the at least first processor includes a device having a GPS, and the customer management module and database uses location information from the GPS to locate and display to one of the plurality of customers a selection of the closest one of the plurality of receiving agent locations.
	
Claim 8: Lievens/Myrick/Tuttrup teaches the limitations of claim 2. Further, Lievens teaches the following:
	
	A customer management module in communication with the database, and the customer management module transmits a notification to the one of the plurality of customers of a parcel received for pickup; 
	Lievens teaches “the system may be configured for, in response to a parcel being delivered to a particular delivery/pickup location, generating an e-mail to the recipient of the parcel indicating a deadline by which the recipient must retrieve the parcel from the delivery/pickup location” (¶ [0056]); 
	Thus, Lievens teaches a system configured to communicate with a user/recipient client device, where the system may communicate a message to the recipient in response to a parcel being delivered to a particular delivery/pickup location. The message may indicate that the recipient must retrieve/pickup the parcel from the delivery/pickup location; equivalent to a customer management module in communication with the database, and the customer management module transmits a notification to the one of the plurality of customers of a parcel received for pickup.
	Lievens does not explicitly teach a customer management module that receives and transmits to the preferred one of the plurality of receiving agent a preferred date and time the one of the plurality of customers will pick up the parcel at the preferred one of the plurality of receiving agents.
	However, Tuttrup teaches the following:
	The customer management module […] receives and transmits to the preferred one of the plurality of receiving agent a preferred date and time the one of the plurality of customers will pick up the parcel at the preferred one of the plurality of receiving agents.
	Tuttrup teaches “A preferred implementation of the host site is illustrated in block diagram form in FIG. 1B […] Consumer/vendor interface processing 10 functions to interface with, among others in the preferred embodiment, vendor servers 3, client computers 1 and local distributors 4” (¶ [0031]); “the user of the present invention shops for items available through on-line vendors” (¶ [0034]); “After the purchase of a filled shopping cart is consummated, the portal site communicates with a server at a local pick-up site, to earmark locally available purchased items for the user “(¶ [0035]); “The user may select a date and time for local pick-up” (¶ [0037]); “Once an order has been placed with the participating vendor, the consumer is presented with the option of selecting the local distribution site as the delivery address” (¶ [0041]); “Each vendor has an apparatus including: means for receiving orders from a plurality of customers […] means for causing the respective shipping orders to be sent to the respective local pick-up points” (¶ [0019]). 
	Thus, Tuttrup teaches a system wherein a user may shop online (via a consumer/vendor interface) for goods from a vendor, where the vendor has an apparatus including means for receiving orders from the customers (including a date and time for pickup from a pick-up site) and a means for sending the shipping orders to the respective pickup points. Once the goods are purchased, the site may communicate with a server at a local pick-up site to earmark the purchased items and communicate the shipping order; equivalent to wherein the customer management module enables one of the plurality of customers to schedule a date and time to pick up the parcel at the preferred one of the plurality of receiving agents.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens/Myrick with the teachings of Tuttrup by incorporating the features for enabling a user to schedule a date and time to pick up a purchased good from a particular pickup point and communicating the user order to the pickup site, as taught by Tuttrup, into the system of Lievens/Myrick that allows a user to purchase items online and have the items delivered to a delivery/pickup point selected from amount a plurality of delivery/pickup points. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature would be “adding convenience for the consumer” (¶ [0009]), as suggested by Tuttrup. 

Claim 9: Lievens/Myrick/Tuttrup teaches the limitations of claim 8. Further, Lievens teaches the following:
	
	Wherein the customer management module displays order and parcel status and history for each of the plurality of customers. 
	Lievens teaches “a computer at the attended delivery/pickup location (e.g., an “attended delivery/pickup location computer”) is adapted to send suitable messages regarding the status of parcels handled by the attended delivery/pickup location. For example, when the attended delivery/pickup location receives a parcel, the attended delivery/pickup location computer may automatically transmit an e-mail, text, or other message to: […] (2) the recipient's computing device […]  indicating that the parcel has been received by the attended delivery/pickup location and is ready to be picked up by the recipient” (¶ [0015]); “the system may be configured to associate a confirmation number with the shipment of the one or more items […]  the system may be adapted to require the user to present something other than a proof of identification of the user when the user goes to the attended delivery/pickup location to pick up the one or more items […] the system may require the user to show an e-mail, text message, or other suitable confirmation message confirming that the user placed the order for the one or more items, etc” (¶ [0116]). 
	Thus, Lievens teaches a system that may send a message to a recipients client device indicating the status of their parcel; equivalent to wherein the customer management module enables one of the plurality of customers to display order and parcel status for each of the plurality of customers. Further, Lievens teaches that the system may provide a user with a confirmation message (such as email/text) that indicates that a user placed an order for one or more particular items, such that the confirmation message can be presented by the user as proof to pick up their package at the delivery/pickup location; equivalent to a customer management module displays order and parcel history.  

Claim 10: Lievens/Myrick/Tuttrup teaches the limitations of claim 1.

	Although Lievens teaches that client devices (executing software modules) may be provided to each attended delivery/pickup location that are adapted to facilitate the pickup/ delivery, and tracking packages (¶ [0108]), Lievens does not explicitly teach a receiving agent location management module in communication with the database and enabling each of the receiving agents to selectively display on a device for each of a plurality of customers and for all of the plurality of customers, the inbound parcels and received parcels from the plurality of vendors and the plurality of carriers.

	However, Myrick teaches the following:
	A receiving agent location management module in communication with the database and enabling selective display on a device of each of the plurality of receiving agents parcels inbound to and received by the each of the plurality of receiving agents. 
	Myrick teaches “the present invention provide authorized Alternate Delivery Locations (ADL) for designation as the delivery location for packages shipped via carrier” (¶ [0007]); “the selection of an ADL as a delivery location is offered to the customer as a choice by an electronic commerce retailer” (¶ [0013]); “ADL employee can thus access the ATS 105 using a computer at the ADL” (¶ [0043]);  “the ATS also includes functions accessible by the ADL staff. These functions include viewing all packages sent to, held by, and bound for a given ADL for inventory management purposes. Package receipt time is recorded and a log is retained to track how long a package has been held at the ADL. Package pick up information, including time picked up and identity of the retriever may also be recorded. The ATS also facilitates notification of the customer. The customer is preferably notified automatically, but notification can be accomplished using the notification information in the ATS by the ADL staff” (¶ [0012]); “ATS comprises at least one processor, at least one database and a number of tools designed to interact with that database […] The ATS tools serve to enable the appropriate party to add to, change, or view the data contained in the ATS database. Examples of these tools include Internet gateways to the ATS that allow […] ADL tools that enable the viewing of ADL reports and the entering of package data such as time and date package received at ADL […] and retriever name; inventory management tools” (¶ [0029]); “The package is held for the Buyer 101 at the ADL 104 for a time […]  If, the Buyer or his authorized retriever appears at the ADL with appropriate identification, the ADL staff will offer the package” (¶ [0034]); 
	Thus, Myrick teaches an ATS system comprising a database and tools to interact with the database. Customers may purchase products from online retailers and have the products shipped to a selected ADL via a carrier. Further, the tools include Alternate Delivery Location (ADL) tools and inventory management tools that allow a staff member at an ADL to view, via a computer at the ADL, all the packages (purchased by the plurality of customers) that are sent to, held by, and bound for the ADL; equivalent to a receiving agent location management module in communication with the database and enabling selective display on a device of each of the plurality of receiving agents parcels inbound to and received by the each of the plurality of receiving agents. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens with the teachings of Myrick by incorporating the tools that allow a staff members at an alternate delivery location (ADL) to view all the ordered packages that are sent to, held by, and bound for the ADL, as taught by Myrick, into the system of Lievens that provides client devices to each attended delivery/pickup location adapted to facilitate the pickup/ delivery, and tracking packages. One of ordinary skill in the art would have been motivated to make this modification when one considers that “[b]y collecting this data […] can maintain a record of the status of the package in shipment from the shipper to the ADL” (¶ [0057]), “in case a later question arises as to whether the package was in fact delivered” (¶ [0056]), as suggested by Myrick. 

Claim 11:  Lievens/Myrick/Tuttrup teaches the limitations of claim 10.
	Although Lievens teaches that client devices (executing software modules) may be provided to each attended delivery/pickup location that are adapted to facilitate the pickup/ delivery, and tracking packages (¶ [0108]), Lievens does not explicitly teach wherein the receiving agent location management module further enables display on the device the scheduled pickups of parcels by the plurality of customers.

	Wherein the receiving agent location management module further enables display on the device a scheduled of pickups of parcels by the plurality of customers.
	Myrick teaches “the ATS also includes functions accessible by the ADL staff. These functions include viewing all packages sent to, held by, and bound for a given ADL for inventory management purposes. Package receipt time is recorded and a log is retained to track how long a package has been held at the ADL” (¶ [0012]); “After notification of Buyer or his authorized retriever(s) that the package has arrived, the ADL holds the package for a specified holding period […] If no one appears at the ADL to pick up the package, the package is returned to the Seller. At step 208, if Buyer or an authorized retriever arrives at the ADL during the holding period, the ADL will verify their identity” (¶ [0039]). 
	Thus, Myrick teaches an ATS system comprising a database and tools to interact with the database. The tools include Alternate Delivery Location (ADL) tools and inventory management tools that allow a staff member at an ADL to view all the packages that are held by the ADL and track how long the package has been held at the ADL. The package is held by the ADL only for a predetermined time called the holding period during which a customer must retrieve their package; equivalent to wherein the receiving agent location management module further enables display on the device the scheduled pickups of parcels by the plurality of customers.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens with the teachings of Myrick by incorporating the tools that allow a staff members at an alternate delivery location (ADL) to view all the ordered packages that are held by the ADL and scheduled to be picked up within a predetermined holding time, as taught by Myrick, into the system of Lievens that provides client devices to each attended delivery/pickup location adapted to facilitate the pickup/ delivery, and tracking packages. One of ordinary skill in the art would have been motivated to make this modification when one considers that “[b]y collecting this data […] can maintain a record of the status of the package in shipment from the shipper to the ADL” (¶ [0057]), “in case a later question arises as to whether the package was in fact delivered” (¶ [0056]), as suggested by Myrick. 
	
Claim 12:  Lievens/Myrick/Tuttrup teaches the limitations of claim 11. Further, Lievens teaches the following:
	A customer management module in communication with the database and providing and transmitting an authentication code to one of the plurality of customers for verification upon pickup of parcels, and wherein the receiving agent location management module further enables receipt of the authentication code from one of the plurality of customers, and enable verification and identification of parcels for pickup by the one of the plurality of customers.
	Lievens teaches “ a user may be provided with an electronic ID card or other device that may be used to quickly identify the individual and any parcels that are to be picked up by the individual at a particular attended delivery/pickup location […] the user may be provided with an application on the user's mobile computing device that facilitates identification of the user via near field communications, or one or more bar codes displayed on the screen of the mobile device […] Such a bar code may […] presented to a representative of an attended delivery/pickup location to facilitate quick identification and pickup of one or more parcels stored at the attended delivery/pickup location.” (¶ [0083]); “After the representative uses the system to verify the authenticity of the electronic or physical ID card or voucher, the representative may transfer the parcel to the individual” (¶ [0084]); “each attended delivery/pickup location may be provided with a client computer that may be switched between an active mode (in which the client computer is adapted to facilitate the pickup, delivery, and/or tracking of parcels)” (¶ [0108]). 
	Thus, Lievens teaches that a user may be provided with an electronic ID/barcode on their client device executing the software modules that may be used to quickly identify the individual and any parcels that are to be picked up by the individual at a particular attended delivery/pickup location. The representative at the delivery/pickup location may utilize near field communications technology and client computers to verify authenticity of the electronic ID/barcode and to facilitate quick identification before transferring the parcel to the user; equivalent to a customer management module in communication with the database and providing and transmitting an authentication code to one of the plurality of customers for verification upon pickup of parcels, and wherein the receiving agent location management module further enables receipt of the authentication code from one of the plurality of customers, and enable verification and identification of parcels for pickup by the one of the plurality of customers.

	
Claim 13: Lievens/Myrick/Tuttrup teaches the limitations of claim 10. 
	Although Lievens teaches that client devices (executing software modules) may be provided to each attended delivery/pickup location that are adapted to facilitate the pickup/ delivery, and tracking packages (¶ [0108]), Lievens does not explicitly teach wherein the receiving agent location management module enables display of parcel status and history data for each of the plurality of receiving agent locations.
	However, Myrick teaches the following:
	Wherein the receiving agent location management module enables display of parcel status and history data for each of the plurality of receiving agent locations.
	Myrick teaches “ADL employee can thus access the ATS 105 using a computer at the ADL” (¶ [0043]); “Upon transfer of the package, the ATS is updated to reflect the delivery of the package to the ADL” (¶ [0038]); “the ATS also includes functions accessible by the ADL staff. These functions include viewing all packages sent to, held by, and bound for a given ADL for inventory management purposes. Package receipt time is recorded and a log is retained to track how long a package has been held at the ADL. Package pick up information, including time picked up and identity of the retriever may also be recorded. The ATS also facilitates notification of the customer. The customer is preferably notified automatically, but notification can be accomplished using the notification information in the ATS by the ADL staff” (¶ [0012]); “ATS comprises at least one processor, at least one database and a number of tools designed to interact with that database […]these tools include Internet gateways to the ATS that allow […] ADL tools that enable the viewing of ADL reports and the entering of package data such as time and date package received at ADL time and date of package pickup and retriever name; inventory management tools” (¶ [0029]); “The package is held for the Buyer 101 at the ADL 104 for a time […]  If, the Buyer or his authorized retriever appears at the ADL with appropriate identification, the ADL staff will offer the package” (¶ [0034]); 
	Thus, Myrick teaches an ATS system comprising a database and tools to interact with the database. Further, staff members at an ADL may access the ATS system via a computer and may view information associated with each package that is sent to, held by, or bound for a given ADL; equivalent to enabling display of parcel status for each of the plurality of receiving agent locations. Further, the ATS may also display, via the computer at the ADL, package data that includes the time/date that the package was received by the ADL, time/date the package was picked up from the ADL, and a name of the retriever; equivalent to enabling display of parcel history data for each of the plurality of receiving agent locations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens with the teachings of Myrick by incorporating the tools that allow a staff members at each alternate delivery location (ADL) to view parcel status and history data for each of the parcels that are sent to, held by, or bound to each particular ADL , as taught by Myrick, into the system of Lievens that provides client devices to each attended delivery/pickup location adapted to facilitate the pickup/ delivery, and tracking packages. One of ordinary skill in the art would have been motivated to make this modification when one considers that “[b]y collecting this data […] can maintain a record of the status of the package in shipment from the shipper to the ADL” (¶ [0057]), “in case a later question arises as to whether the package was in fact delivered” (¶ [0056]), as suggested by Myrick. 

Claim 14: Lievens teaches the following:
	A processor in communication with a data communication network; A secure database in communication with the processor and comprising data structures for storing data […];
	Lievens teaches “attended pickup and delivery locations to facilitate: (1) the convenient delivery of parcels and other items to individuals; and/or (2) the convenient pickup of parcels and other items from individuals who wish to send those items to others via a common carrier” (¶ [0013]); “the System 110 includes one or more Computer Networks 115, a Logistics Server 100, a Database 14, and one or more Computing Devices such as a Remote Computing Device 152 (e.g., such as a smart phone)[…] Computer Networks 115 facilitate communication between the Logistics Server 100, Database 140, and one or more Computing Devices 152, 154. ” (¶ [0027]); “Computer 120 that can be used within the System 110, for example, as a client computer (e.g., one of Client Computers 152, 154 shown in FIG. 1) or as a server computer (e.g., Logistics Server” (¶ [0029]); “Computer 120 includes a Processor 202” ¶ [0031]).
	Thus, Lievens teaches a system comprising a Logistics Server, Database, and plurality fo computing device that are communicatively coupled over a computer network. Further, each of the system computers comprises a processor; equivalent to a processor in communication with a data communication network and a secure database in communication with the processor and comprising data structures for storing data.

	a […] module in communication with the database […] to enable selection by each of the plurality of customers of a preferred one of the plurality of receiving agent locations to receive delivery of parcels shipped by a plurality of vendors and delivered by a plurality of carriers […]; 
	Lievens teaches “the system may be configured to facilitate the delivery of parcels directly to attended delivery/pickup locations from, for example, e-commerce retailers from which users may order items for delivery” (¶ [0017]); “the system may be adapted to allow users to define their own network of attended delivery/pickup locations […] The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface […] For example, the user may select: (1) a first of the attended delivery/pickup locations as a primary attended delivery/pickup location that the logistics provider should deliver any of the user's parcels to, if the attended delivery/pickup location is available” (¶ [0054]); “client device associated with the user” (¶ [0093]); “a client computer (e.g., one of Client Computers 152, 154” (¶ [0029]); “system may be adapted to automatically select a common carrier from a plurality of common carriers“ (¶ [0121]); “Computer 120 that can be used within the System 110, for example, as a client computer (e.g., one of Client Computers 152, 154 shown in FIG. 1) or as a server computer (e.g., Logistics Server” (¶ [0029]); “Software 222 may represent any number of program modules” (¶ [0035]); 
	Thus, Lievens teaches a system wherein users may be associated with a client device that is communicatively coupled to the system Logistics server and Database. Each client device may be embodied as a computer comprising a processor and main memory, where the main memory stores software that represents any number of program modules (¶ [0031] - ¶ [0035]); equivalent to at least a first processor executing a module in communication with the database. Further, Lievens teaches that each of the users may order items for delivery from e-commerce retailers (equivalent to a plurality of vendors) and may select, via a client device, a primary delivery/pickup location that a carrier (among a plurality of carriers) should deliver any of the user’s parcels to; equivalent to a module in communication with the database that enables selection by each of the plurality of customers of a preferred one of the plurality of receiving agent locations to receive delivery of parcels shipped by a plurality of vendors and delivered by a plurality of carriers.

	A receiving agent location enrollment module in communication with the database and providing a single enrollment for one of the plurality of receiving agent locations to enable their receiving parcels for the plurality of customers, shipped by the plurality of vendors and delivered by the plurality of carriers;
	Lievens teaches “delivery/pickup locations include retail stores (e.g., including gas stations, grocery stores, and pharmacies), stand-alone kiosks, or any other suitable locations for receiving and holding parcels” (¶ [0039]); “For example, a gas station, a convenience store […]  may enter into an agreement with a common carrier to accept deliveries of parcels (and/or other items) that are to be picked up later, at a convenient time, by the intended recipient of the parcels or other items” (¶ [0013]); “each attended delivery/pickup location may be provided with a client computer” (¶ [0108]); “the system is adapted to allow users of the system to define and change various attributes associated with a particular attended delivery/pickup location […] Particular attributes which a user may define include, for example, the hours of operation of the attended delivery/pickup location […] users may define which particular items may be delivered to and/or temporarily stored at the attended delivery/pickup location […] system may be configured to allow a user to define any other attribute associated with the attended delivery/pickup location […] the system may be configured to receive a listing of one or more users who are authorized to define and/or change the various attributes […] Authorized users may include, for example, the owner of the attended delivery/pickup location, the owner of the retail store in which the attended delivery/pickup location is located” (¶ [0112] – ¶ [0114]).
	Thus, Lievens teaches a system wherein users may be associated with a client device that is communicatively coupled to the system Logistics server and Database. Each client device may be embodied as a computer comprising a processor and main memory, where the main memory stores software that represents any number of program modules (¶ [0031] - ¶ [0035]); equivalent to at least a second processor executing a module in communication with the database. Further, Lievens teaches that the users operating the remote client devices may include owners of delivery/pickup locations at which carriers may deliver parcels for intended recipients. Each user may indicate the hours of operation for their respective delivery/pickup locations, types of items which may delivered to their locations, and any other attribute associated with their respective delivery/pickup locations; equivalent to a receiving agent location enrollment module in communication with the database and providing a single enrollment for one of the plurality of receiving agent locations to enable their receiving parcels for the plurality of customers, shipped by the plurality of vendors and delivered by the plurality of carriers.

	A vendor module in communication with the data communications network and data communications interfaces associated with a plurality of vendor systems, the data communication interfaces enabling each of the plurality of customers to select during a goods ordering process a preferred one of the plurality of receiving agent locations to receive delivery of parcels containing ordered goods; 
	Lievens teaches ”Parcel Delivery Module 300 may facilitate the delivery of parcels to an attended delivery/pickup location” (¶ [0038]); “When executing the Parcel Delivery Module 300, the system begins, at Step 310, by displaying one or more attended delivery/pickup locations to a user” (¶ [0039]); “the system may be adapted to allow a vendor (e.g., a particular retailer) to select a subgroup of a group of available attended delivery/pickup locations that the vendor's products may be delivered to” (¶ [0041]); “one or more computing devices associated with the sender of the parcel” (¶ [0014]); “ system continues, at Step 320, by receiving a request from the user to deliver a parcel to a particular one of the one or more attended delivery/pickup locations […]  the request may come from the user after the user reviews a plurality of available attended delivery/pickup locations (see Step 310, above) as part of a checkout process when the user purchases an item from an online retail store” (¶ [0042]).
	Thus, Lievens teaches a system wherein users may be associated with a client device that is communicatively coupled to the system Logistics Server and Database via a computer network (equivalent to the data communications network). The client devices and system Logistics Server may be embodied as a computer comprising a processor, network interface device, and main memory, where the main memory stores software that represents any number of program modules (¶ [0031] - ¶ [0035]) (equivalent to the vendor modules and data communications interfaces). The client devices may be associated with a sender (such as a vendor) of a parcel (equivalent to the vendor systems). The system includes a Parcel Delivery module that is configured communicate with vendors such that the vendors may select a subgroup of available attended delivery/pickup locations that the vendor’s products may be delivered to. Further, the Parcel Delivery module may further display one or more attended delivery/pickup locations to a user as part of a checkout process when the user purchases an item from an online retail store and receives a request from the user to deliver the parcel to a particular one of the attended delivery/pickup locations; equivalent to a vendor module in communication with the data communications network and data communications interfaces associated with a plurality of vendor systems, the data communication interfaces enabling each of the plurality of customers to select during a goods ordering process a preferred one of the plurality of receiving agent locations to receive delivery of parcels containing ordered goods.

	Although Lievens teaches a system comprising a Logistics Server and Database that are communicatively linked to a plurality of client devices (associated with customers, pickup locations, and vendors) over a network, Lievens does not explicitly teach that the database comprises data structures for storing data relevant to the parcel shipments, the plurality of customers, and a plurality of receiving agent locations. Further, although Lievens teaches that customers may select (via a client device executing software modules) an attended delivery/pickup location as a primary delivery/pickup location, Lievens does not explicitly teach a customer enrollment module in communication with the database and providing a single enrollment of one of the plurality of customers.
 
	However, Myrick teaches the following:
	A secure database […] comprising data structures for storing data relevant to the parcel shipments, the plurality of customers, and a plurality of receiving agent locations;
	Myrick teaches “Methods and systems according to the present invention provide authorized Alternate Delivery Locations (ADL) for designation as the delivery location for packages shipped via carrier […] allows package recipients to designate an ADL from a list of approved ADLs, which are staffed locations where the package may be retrieved by the recipient” (¶ [0007]); “Alternative Delivery Location Service Provider (ADL SP) coordinates the Alternative Delivery Location (ADL) method […] The functions and facilities provided include […] the creation, maintenance, and support of an Alternate Delivery Location Service Processing and Tracking System (ATS)” (¶ [0028]); “ATS comprises at least one processor, at least one database and a number of tools designed to interact with that database […]  ATS tools serve to enable the appropriate party to add to, change, or view the data contained in the ATS database […] these tools include Internet gateways to the ATS that allow: customer tools that enable registration as an ADL customer […] viewing of package data […] entering of packages into the ATS,” (¶ [0029]); “The ADL SP 102 enters into service agreement with the ADL 104 to permit the ADL SP 102 to offer the ADL 104 as one possible location for shipment of a package […] The ADL SP 102 also enters into a hardware and/or software license or purchase agreement […] to provide any software and hardware necessary for the ADL SP 102 and ADL 104 to manage and operate the ADLs, including such equipment as the ATS 105, the ADL computer system with servers” (¶ [0061]); “The preferred Alternate Delivery Location can be chosen from a list of authorized locations that have agreements” (¶ [0030]); “a Buyer 101, who is a person desiring to buy goods, registers or enrolls for an ADL service […] This communication preferably occurs via the Internet […] The preferred Alternate Delivery Location can be chosen from a list of authorized locations that have agreements” (¶ [0030]). 
	Thus, Myrick teaches an Alternate Delivery Location Service Processing and Tracking System (ATS) comprising a database and tools designed to interact with the database. A plurality of alternate delivery locations (ADL) can enter into a service agreement with the system such that each individual ADL can be offered as a possible location for shipment of packages for buyers. Buyers may interact with the ATS database (via the tools) in order to enroll/register themselves, view a list of authorized ADSs, view package data, and enter package data; equivalent to a secure database comprising data structures for storing data relevant to the parcel shipments, the plurality of customers, and a plurality of receiving agent locations.

	A customer enrollment module in communication with the database and providing a single enrollment of one of the plurality of customers to enable selection by each of the plurality of customers of a preferred one of the plurality of receiving agent locations to receive delivery of parcels shipped by a plurality of vendors and delivered by a plurality of carriers, the selection stored by the database;
	Myrick teaches “ATS comprises at least one processor, at least one database and a number of tools designed to interact with that database […]  ATS tools serve to enable the appropriate party to add to, change, or view the data contained in the ATS database […] these tools include Internet gateways to the ATS that allow: customer tools that enable registration as an ADL customer” (¶ [0029]); “the step of providing the ADL address as the ship-to location on the electronic commerce website is automated through the use of a web browser enhancement tool downloaded from the ADL solution provider's web site. This tool records the customer's ADL preferences” (¶ [0011]); “a Buyer 101, who is a person desiring to buy goods, registers or enrolls for an ADL service […] The preferred Alternate Delivery Location can be chosen from a list of authorized locations that have agreements” (¶ [0030]); “The customer selects the most convenient ADL address from a list of approved ADLs […] A Buyer's ADL selection can be recorded in an Alternate Delivery Location Tracking System (ATS) consisting of at least one processor and at least one database” (¶ [0008]); “when the Buyer 101 later makes a purchase requiring shipment of the product purchased from Seller 103, the Buyer gives the address of his preferred ADL location as the ship-to address for the purchase […] The Seller then ships the package to the ADL 104 via carrier as depicted in Step D. The carrier picks up the package and the package data is uploaded to the carrier tracking system (CTS)” (¶ [0032]). 
	Thus, Myrick teaches that customers may download a web browser enhancement tool onto their computing device (a first processor executing a customer enrollment module) and interact with the tool in order to enroll/register as an ADL customer and may be presented with a list of authorized ADLs from which the customers may select a preferred ADL. The customer selection of a preferred ADL is then recorded in the ATS database. Further, the customer may make a purchase from a seller and the seller may ship the package to the customer’s preferred ADL via a carrier; equivalent to at least a first processor executing a customer enrollment module in communication with the database and providing a single enrollment of one of the plurality of customers to enable selection by each of the plurality of customers of a preferred one of the plurality of receiving agent locations to receive delivery of parcels shipped by a plurality of vendors and delivered by a plurality of carriers, the selection stored by the database.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens with the teachings of Myrick by incorporating the features for storing data relevant to the parcel shipments, the plurality of customers, and a plurality of receiving agent locations in a database, as taught by Myrick, into the system of Lievens that comprises a database that is communicatively linked to a plurality of client devices associated with customers, vendors, and delivery/pickup locations. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Lievens by incorporating features and computer tools that allow a user to enroll/register as a customer of the system such that the customer may select an delivery location from among a list of authorized delivery locations, as taught by Myrick, into the system of Lievens that enables users to interact with a client device to select attended delivery/pickup locations to have their packages delivered to. One of ordinary skill in the art would have been motivated to make these modifications to the system of Lievens when one considers that “[b]y collecting this data […] can maintain a record of the status of the package in shipment from the shipper to the ADL” (¶ [0057]), “in case a later question arises as to whether the package was in fact delivered” (¶ [0056]), as suggested by Myrick.

	Although Lievens teaches a system that is configured to select a carrier from a plurality of carriers to deliver user parcels to specified delivery/pickup points, Lievens does not explicitly teach selectively consolidating carrier delivery of parcels for the plurality of customers to the plurality of receiving agent locations in accordance with each of the plurality of customers selection of one of the plurality of receiving agent locations stored by the database.

	However, Tuttrup teaches the following:
	Wherein the data processing system thereby selectively consolidates carrier delivery of parcels for the plurality of customers to the plurality of receiving agent locations in accordance with each of the plurality of customers selection of one of the plurality of receiving agent locations stored by the database. 
	Tuttrup teaches “The invention provides local pickup to the extent possible by transporting and delivering received orders to a local pickup site to consolidate shipments from vendors […] Items not available locally are handled by the system communicating with remote vendors and arranging delivery either to the local pickup site or directly to the user” (¶ [0014]); “a system, having multiple vendors, for allowing the multiple vendors to consolidate shipping of goods to customers.” (¶ [0019]); “ Once an order has been placed with the participating vendor, the consumer is presented with the option of selecting the local distribution site as the delivery address” (¶ [0041]); “a local distribution center (LDC) […] a local delivery service (LDS)” (¶ [0048]); “Each of customers 1 through 4 communicates with each of vendors A, B and C via information exchanges 140, 150 and 160 […]  After receiving the orders from the customers, the vendors then send physical goods to the LDC 12” (¶ [0053]); “With knowledge of the orders of customers 1-4, the vendor 12 can consolidate the shipping of the orders and only schedule a single delivery to the LDC 14 […] the LDS 16 can deliver, for example, both customer 1 and customer 2's orders on a single trip from the LDC 14” (¶ [0052]). 
	Thus, Tuttrup teaches a system that is configured to allow a plurality of consumers to purchase goods from a plurality of vendors associated with the system. Once an order is placed, the consumer may select a location distribution site/center at which the purchased goods will be delivered, and the plurality of orders made by the plurality of consumers from the plurality of vendors are then consolidated and shipped by a particular local delivery service to the local distribution site/center; equivalent to the data communication system thereby selectively consolidating carrier delivery of parcels for the plurality of customers to the plurality of receiving agent locations in accordance with each of the plurality of customers selection of one of the plurality of receiving agent locations stored by the database.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens/Myrick with the teachings of Tuttrup by incorporating the feature for consolidating a plurality of consumer purchase orders from a plurality of vendors such that they are delivered by a particular delivery service to a local pickup site selected by the consumers, as taught by Tuttrup, into the system of Lievens/Myrick that enables users to purchase goods from online retailers, select a particular delivery location, and selects a carrier to deliver the purchased goods to the selected delivery location. One of ordinary skill in the art would have been motivated to make this modification when one considers such a feature for consolidating consumer orders “may be beneficial for common carriers in that it may reduce the total number of addresses that the common carrier may need to deliver parcels to in a particular day” (¶ [0126]), as suggested by Lievens. 

Claim 15: Lievens/Myrick/Tuttrup teaches the limitations of claim 14. Further, claim 15 recites limitations that are substantially analogous to the limitations recited in claim 2. Thus, claim 15 is rejected for the same reasons and rationale as discussed above with regard to claim 2. 

Claim 16: Lievens/Myrick/Tuttrup teaches the limitations of claim 15. Further, claim 16 recites limitations that are substantially analogous to the limitations recited in claim 3. Thus, claim 16 is rejected for the same reasons and rationale as discussed above with regard to claim 3. 

Claim 17: Lievens/Myrick/Tuttrup teaches the limitations of claim 15. Further, claim 17 recites limitations that are substantially analogous to the limitations recited in claim 4. Thus, claim 17 is rejected for the same reasons and rationale as discussed above with regard to claim 4.

Claim 19: Lievens/Myrick/Tuttrup teaches the limitations of claim 15. Further, claim 19 recites limitations that are substantially analogous to the limitations recited in claim 6. Thus, claim 19 is rejected for the same reasons and rationale as discussed above with regard to claim 6.

Claim 20: Lievens/Myrick/Tuttrup teaches the limitations of claim 15. Further, claim 20 recites limitations that are substantially analogous to the limitations recited in claim 7. Thus, claim 20 is rejected for the same reasons and rationale as discussed above with regard to claim 7.

Claim 21: Lievens/Myrick/Tuttrup teaches the limitations of claim 15. Further, claim 21 recites limitations that are substantially analogous to the limitations recited in claim 8. Thus, claim 21 is rejected for the same reasons and rationale as discussed above with regard to claim 8.

Claim 22: Lievens/Myrick/Tuttrup teaches the limitations of claim 15. Further, claim 22 recites limitations that are substantially analogous to the limitations recited in claim 9. Thus, claim 22 is rejected for the same reasons and rationale as discussed above with regard to claim 9.

Claim 23: Lievens/Myrick/Tuttrup teaches the limitations of claim 15. Further, claim 23 recites limitations that are substantially analogous to the limitations recited in claim 10. Thus, claim 23 is rejected for the same reasons and rationale as discussed above with regard to claim 10.


Claim 24: Lievens/Myrick/Tuttrup teaches the limitations of claim 23. Further, claim 24 recites limitations that are substantially analogous to the limitations recited in claim 11. Thus, claim 24 is rejected for the same reasons and rationale as discussed above with regard to claim 11.

Claim 25: Lievens/Myrick/Tuttrup teaches the limitations of claim 24. Further, claim 25 recites limitations that are substantially analogous to the limitations recited in claim 12. Thus, claim 25 is rejected for the same reasons and rationale as discussed above with regard to claim 12.

Claim 26: Lievens/Myrick/Tuttrup teaches the limitations of claim 23. Further, claim 26 recites limitations that are substantially analogous to the limitations recited in claim 13. Thus, claim 26 is rejected for the same reasons and rationale as discussed above with regard to claim 13.

Claims 5 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lievens et al. U.S. Publication No. 2018/0025319, hereafter known as Lievens, in further view of Myrick et al. U.S. Publication No. 2011/0270714, hereafter known as Myrick, in further view of Tuttrup et al. U.S. Publication No. 2002/0038266, hereafter known as Tuttrup, in further view of Melechko et al. U.S. Patent No. 7,962,422, hereafter known as Melechko. 

Claim 5: Lievens/Myrick/Tuttrup teaches the limitations of claim 2. Further, Lievens teaches the following:

	Wherein redirecting delivery of parcels includes data communication with at least one of the plurality of vendors data system with which the goods ordering process was completed; 
	Lievens teaches “The attended delivery/pickup location may also automatically transmit an e-mail, text, or other message to: (1) the common carrier's computer system; (2) the recipient's computing device; (3) the sender's computing device; […] in response to any suitable event including, for example […]  (3) the parcel being transferred to another attended delivery/pickup location” (¶  [0016]); “ facilitating the delivery of the parcel from an origin location to the attended delivery/pickup location. The origin location may include […] the parcel sender, a warehouse associated with an online retailer, a retail store, or any other suitable location” (¶ [0043]).
	Thus, Lievens teaches that a sender of a purchased good (such as an individual, an online retailer, retail store) may be configured to receive, via the sender’s computing device, notifications/emails/messages that inform the sender that a parcel is being transferred to another attended delivery/pickup location; equivalent to wherein redirecting delivery of parcels includes data communication with at least one of the plurality of vendors data system with which the goods ordering process was completed.

	Lievens/Myrick/Tuttrup does not explicitly teach features for the customer management module transmitting to the one of the plurality of vendor data systems a new delivery location associated with the different one of the plurality of receiving agent locations, the new delivery location used in controlling the automated parcel routing and handling equipment of the one of the plurality of vendors to redirect the parcels from an early delivery location to the new delivery location.
 
	However, Melechko teaches the following:
	The customer management module transmitting to the one of the plurality of vendor data systems a new delivery location associated with the different one of the plurality of receiving agent locations, the new delivery location used in controlling the automated parcel routing and handling equipment of the one of the plurality of vendors to redirect the parcels from an early delivery location to the new delivery location. 
	Melechko teaches “The server 103 includes an electronic commerce application 121, a fulfillment system 124, order data 127, and potentially other applications and data. Associated with the electronic commerce application 121 is a delivery redirection process 130. The electronic commerce application 121 may be employed to take and process orders from customers” (col. 2: 4-9); “ In the process of placing an order, the electronic commerce application 121 provides a list of potential delivery sites to the customer client 115 […] the electronic commerce application 121 may provide a list of all delivery sites to the customer client 115, thereby allowing a customer to choose any delivery site” (col. 3: 60 – col. 4: 7); “The electronic commerce application 121 may also allow the customer client 115 to select a plurality of alternate delivery sites to be used if the preferred delivery site is or becomes unavailable for some reason” (col. 4: 39-43); “Once an order is placed, the electronic commerce application 121 may submit the order to the fulfillment system 124 to initiate the fulfillment process” (col. 5: 6-8 ); “After the delivery redirection process 130 identifies a shipment that may be affected by a delivery site unavailability, the delivery redirection process 130 may then determine alternate delivery sites” (col. 5: 57-60)
	Thus, Melechko teaches a system comprising an electronic commerce application configured to receive and process orders from customers (equivalent to a customer management module transmitting information to the one of the plurality of vendor data systems).  Further, the customer may select an initial delivery site and additionally select an alternative delivery site if the initial delivery site becomes unavailable. As such, the electronic commerce application (equivalent to the automated parcel routing and handing equipment) is configured to perform a delivery redirection process with the information provided by the customer whenever a shipment has been identified as being affected by a delivery site unavailability; equivalent to including the customer management module transmitting to the one of the plurality of vendor data systems a new delivery location associated with the different one of the plurality of receiving agent locations, the new delivery location used in controlling the automated parcel routing and handling equipment of the one of the plurality of vendors to redirect the parcels from an early delivery location to the new delivery location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lievens/Myrick/Tuttrup with the teachings of Melechko by incorporating the features for enabling a customer to indicate an alternative delivery site to a vendor, such that the vendor may perform a redirection process to the alternative delivery site when it is detected that the initially selected delivery site has become unavailable, as taught by Melechko, into the system of Lievens/Myrick/Tuttrup. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further facilitate “convenient delivery of parcels and other items to individuals” (¶ [0013]), as suggested by Lievens.

Claim 18: Lievens/Myrick/Tuttrup teaches the limitations of claim 15. Further, claim 18 recites limitations that are substantially analogous to the limitations recited in claim 5. Thus, claim 18 is rejected for the same reasons and rationale as discussed above with regard to claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                      

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628